Exhibit 10.4

AMENDED AND RESTATED REIMBURSEMENT AGREEMENT

THIS AMENDED AND RESTATED REIMBURSEMENT AGREEMENT, dated as of March 21, 2007,
is by and between CELLU TISSUE-CITYFOREST LLC, a Minnesota limited liability
company (the “Borrower”) resulting from the conversion of CITYFOREST
CORPORATION, a Minnesota corporation (“CF Corporation”), into a limited
liability company, and ASSOCIATED BANK, NATIONAL ASSOCIATION, a national banking
association (the “Bank”).

RECITALS

A.            CF Corporation and the Bank are the parties to that certain
Reimbursement Agreement dated as of June 29, 2005 (the “Original Reimbursement
Agreement”) pursuant to which, among other things:

(1)          the Bank extended the “Revolving Credit Commitment” described
therein to CF Corporation; and

(2)          the Bank issued the “Bonds Letter of Credit” described therein to
secure the payment of City of Ladysmith, Wisconsin’s (the “Issuer”) Variable
Rate Demand Solid Waste Disposal Facility Revenue Bonds, Series 1998 (CityForest
Corporation Project) (the “Bonds”) that were issued pursuant to an Indenture of
Trust dated as of March 1, 1998 (as the same may be amended or modified in
accordance with its terms, the “Indenture”), between the Issuer and Wells Fargo
Bank, N.A., as the successor to Norwest Bank Wisconsin, N. A., as trustee (the
“Trustee”), and pursuant to the terms of that certain Loan Agreement dated as of
even date with the Indenture (as the same may be amended or modified in
accordance with its terms, the “Bond Loan Agreement”), between the Issuer and CF
Corporation, the Issuer loaned the proceeds of the Bonds to CF Corporation for
the purpose of enabling CF Corporation to finance the expansion and upgrade of
an existing tissue mill in the Town of Ladysmith, Rusk County, Wisconsin (such
tissue mill, as modified, improved, upgraded or expanded from time to time being
the “Plant”).

B.            On the date hereof, all of CF Corporation’s issued and outstanding
capital stock has been acquired by Cellu City Acquisition Corporation (the
“Cellu Tissue Merger Sub”), a wholly-owned subsidiary of Cellu Tissue Holdings,
Inc., a Delaware corporation (“Cellu Tissue”), pursuant to that certain Merger
Agreement dated as of February 26, 2007 (the “Cellu Tissue Merger Agreement”)
among Cellu Tissue, the Cellu Tissue Merger Sub, CF Corporation  and Wayne
Gullstad as representative of the shareholders of CF Corporation (such
shareholders being the “CF Sellers”), and the Cellu Tissue Merger Sub has been
merged (the “Cellu Tissue Merger”) into CF Corporation and CF Corporation has
been converted (the “CF Corporation Conversion”) into the Borrower.


--------------------------------------------------------------------------------


C.            The Borrower has requested that the Bank consent to the Cellu
Tissue Merger and the CF Corporation Conversion, and amend certain provisions of
the Original Reimbursement Agreement pursuant to this Agreement, and the Bank is
willing to do so subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt and adequacy of which is hereby acknowledged, the
parties hereto hereby agree to amend and restate the Original Reimbursement
Agreement as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

Section 1.1            Defined Terms.  In addition to terms defined elsewhere in
this Agreement, the following terms shall have the following respective meanings
(and such meanings shall be equally applicable to both the singular and plural
form of the terms defined, as the context may require):

“Account”:  The Borrower’s “Receivables”.

“Account Debtor”:  Any Person who is or who may become obligated to the Borrower
under, with respect to, or on account of an Account, General Intangible or other
Collateral.

“Adjusted Net Income”:  For any period, the Borrower’s net income for such
period but adjusted to exclude: (i) non-operating gains and losses (including
extra-ordinary or unusual gains and losses, gains and losses from discontinuance
of operations, gains and losses arising from the sale of assets other than
Inventory and other non-recurring gains and losses) during such period; and (ii)
any income attributable to the Borrower’s or any of its Subsidiaries’ Investment
in any non-wholly owned subsidiary which is not distributed in cash during such
period.

“Affiliate”:  As applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agreement”:  This Amended and Restated Reimbursement Agreement, as it may be
amended, modified, supplemented, restated or replaced from time to time.

“Amortization Schedule”:  As provided in Section 8.18.

“Annual Budget”:  The Annual Budget for the Borrower approved by the Borrower’s
Board of Directors and delivered to the Bank pursuant to Section 8.14(c).

“Annual Date”:  Each annual date on which the Borrower is required to pay the
Letter of Credit Fee to the Bank pursuant to Section 2.9(a).

2


--------------------------------------------------------------------------------


“Applicable Margin and Applicable Letter of Credit Fee Percentage”: At any date
of determination, the percentage indicated below in accordance with the Leverage
Ratio at such date:

 

 

 

Revolving Loans
Applicable Margin

 

Applicable Letter of
Credit Fee Percentage

 

Levels

 

Leverage Ratio

 

Per annum

 

Per annum

 

3

 

=3

 

2.25%

 

1.75%

 

2

 

=2 & <3

 

2.00%

 

1.50%

 

1

 

<2

 

1.75%

 

1.25%

 

 

The Applicable Margin and Applicable Letter of Credit Fee Percentage on the
Effective Date is Level 1, and shall continue at that percentage until changed
in accordance with the terms of this definition.  The Leverage Ratio and the
Applicable Margin will be determined on each Quarterly Measurement Date,
commencing with the Quarterly Measurement Date occurring on the date of the
consummation of the Cellu Tissue Merger, as calculated from the interim
financial statements and Compliance Certificate delivered by the Borrower to the
Bank pursuant to Section 8.14(b).  The Leverage Ratio and the Applicable Letter
of Credit Fee Percentage will be determined on the Quarterly Measurement Date
occurring at the end of the Borrower’s fiscal year, commencing at the end of the
Borrower’s 2008 fiscal year, as calculated from the audited financial statements
and Compliance Certificate delivered by the Borrower to the Bank pursuant to
Section 8.14(d).  The Applicable Margin, as calculated in accordance with the
preceding sentences, shall apply to all then existing or thereafter arising
Revolving Loans and shall become effective as of the first day of the third
month following the relevant Quarterly Measurement Date and shall continue to be
effective until the last day of the second month following the next succeeding
Quarterly Measurement Date; provided, however, that if the financial statements
and Compliance Certificate required by Section 8.14(b) are not delivered in the
time periods provided therein, the Leverage Ratio will be deemed to be greater
than 3.00 to 1.0.  If:

(x)            the audited financial statements and Compliance Certificate
delivered by the Borrower to the Bank pursuant to Section 8.14(d) show that the
Leverage Ratio is greater than the Leverage Ratio as shown by the interim
financial statements and Compliance Certificate previously delivered by the
Borrower to the Bank, then the Applicable Margin for the relevant period shall
adjusted based upon the Leverage Ratio shown by such annual audited financial
statements and related Compliance Certificate, retroactive to the beginning of
such relevant period, and if such retroactive adjustment is made for any two
fiscal years during the term of this Agreement, then the Applicable Margin at
the end of any subsequent fiscal year shall be adjusted only upon the Leverage
Ratio shown on the Borrower’s subsequently delivered annual audited financial
statements and related Compliance Certificate, rather than upon the interim
financial statements and related Compliance Certificate; and/or

(y)           the Senior Leverage Ratio has been calculated from erroneous

3


--------------------------------------------------------------------------------


financial statements previously delivered to the Bank and the correct financial
statements show that the Leverage Ratio is greater than the Leverage Ratio as
calculated from the erroneous financial statements, then the Applicable Margin
and/or the Applicable Letter of Credit Fee Percentage for the relevant period
shall adjusted based upon the Leverage Ratio as calculated from such correct
financial statements, retroactive to the beginning of such relevant period;

it being understood and agreed that the Bank’s acceptance of interest based on
the lower Applicable Margin or Letter of Credit Fee based on the lower
Applicable Letter of Credit Percentage shall not constitute a waiver of the
Bank’s right to collect such additional interest or additional Letter of Credit
Fee and does not relieve, release or discharge the Borrower’s obligation to pay
such additional interest or Letter of Credit Fee.

“Assigned Agreements”:  As provided in the Security Agreement.

“Assignment of Leases and Rents”:  The Assignment of Leases and Rents dated as
of June 29, 2005 made by the Borrower in favor of the Collateral Agent to secure
the Secured Obligations, as assigned by the Collateral Agent to the Bank and
amended pursuant to that certain Assignment of Assignment of Leases and Rents
and Amendment (the “Rent Assignment/Amendment”) dated as of even date herewith,
as so amended and as it may be further amended, modified, supplemented, restated
or replaced from time to time.

“Bank”:  As provided in the preamble hereto.

“Bond Documents”: The Indenture, the Bond Loan Agreement, the Bonds, the
Remarketing Agreement, the Bonds Placement Agreement, the Security Documents and
all other documents delivered by the Borrower pursuant to the Bond Loan
Agreement.

“Bond Loan Agreement”:  As provided in the recitals hereto.

“Bond Prepayment Fund”:  As provided in Section 2.15.

“Bond Proceeds”:  The proceeds from the sale of the Bonds.

“Bonds”:  As provided in the recitals hereto.

“Bonds Pledge Agreement”:  The Pledge and Security Agreement dated as of June
29, 2005 made by the Borrower in favor of the Bank to secure the Senior
Obligations, as originally executed and as it may be amended, modified,
supplemented, restated or replaced from time to time.

“Bonds Promissory Note”:  The Promissory Note dated March 26, 1998 made by the
Borrower payable to the order of the Issuer in the original principal amount of
$27,000,000.00 and on which there is an outstanding principal amount of
$18,450,000.00 on the Closing Date.

“Bonds Letter of Credit”:  As provided in Section 2.7.

4


--------------------------------------------------------------------------------


“Borrower”:  As provided in the preamble hereto including, for purposes of
computing the financial covenants set forth in this Agreement, its predecessor,
CF Corporation.

“Borrowing Base”:  At any date of determination, the sum of:  (a) 85% of the
Borrower’s Eligible Accounts; plus (b) 50% of the Borrower’s Eligible Inventory.

“Borrowing Base Certificate”:  As provided in Section 8.14(a).

“Business Day”:  Any day (other than a Saturday, Sunday or legal holiday in the
State of Wisconsin) on which national banks are permitted to be open in Green
Bay, Wisconsin.

“CA Accounts”:  The Bond Prepayment Fund described in Section 2.15, the Letter
of Credit Fee Account described in Section 2.16 and the Senior Debt Reserve Fund
described in Section 2.17.

“Capital Expenditure”:  Any amount debited to the fixed asset account on the
Borrower’s consolidated balance sheet in respect of:  (a) the acquisition
(including, without limitation, acquisition by entry into a Capitalized Lease),
construction, improvement, replacement or betterment of land, buildings,
machinery, equipment or of any other fixed assets or capitalized leaseholds; and
(b) to the extent related to and not included in (a) above, materials, contract
labor and direct labor (excluding expenditures charged to repairs or maintenance
in accordance with GAAP).

“Capitalized Lease”:  Any lease which, in accordance with GAAP, is capitalized
on the books of the lessee.

“Cash Collateral Account”:  As provided in Section 10.4.

“Cellu Tissue”:  As provided in the recitals hereto.

“Cellu Tissue Bank Guaranty”:  The Guaranty dated as of March 21, 2007 made by
Cellu Tissue in favor of the Bank, as originally executed and as it may be
amended, modified, supplemented, restated or replaced from time to time

“Cellu Tissue Credit Facility:  The revolving credit and letter of credit
facility provided under the Credit Agreement dated as of June 12, 2006 (the
“Cellu Tissue JPMorgan Credit Agreement”) among Holdings, Cellu Tissue,
Interlake Acquisition Corporation Limited, the other Loan Guarantors party
hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as
Canadian Administrative Agent, and JPMORGAN CHASE BANK, N.A., as US
Administrative Agent or, if the Cellu Tissue JPMorgan Credit Agreement has been
replaced by any subsequent credit facility, the loan agreement providing for
such subsequent credit facility; in each case, as amended, modified,
supplemented, restated or replaced from time to time.

5


--------------------------------------------------------------------------------


“Cellu Tissue Credit Facility Loan Documents”:  The Cellu Tissue JPMorgan Credit
Agreement and the other “Loan Documents” described therein or, if the Cellu
Tissue JPMorgan Credit Agreement has been replaced by any subsequent credit
facility, the documentation evidencing, guaranteeing or securing such subsequent
credit facility; in each case, as amended, modified, supplemented, restated or
replaced from time to time.

“Cellu Tissue Credit Facility Loan Guaranty”:  The “Loan Guaranty” described in
the Cellu Tissue JPMorgan Credit Agreement that has been made by the Borrower in
favor of the “Lenders” party thereto or, if the Cellu Tissue JPMorgan Credit
Agreement has been replaced by any subsequent credit facility, any similar
guaranty made by the Borrower guaranteeing the payment of such subsequent credit
facility; in each case, as amended, modified, supplemented, restated or replaced
from time to time.

“Cellu Tissue Credit Facility Collateral Document”:  Each “Collateral Document”
described in the Cellu Tissue JPMorgan Credit Agreement that has been made by
the Borrower to secure the payment of the “Secured Obligations” described
therein or, if the JPMorgan Credit Agreement has been replaced by any subsequent
credit facility, then any similar collateral documents made by the Borrower
securing the payment of such subsequent credit facility; in each case, as
amended, modified, supplemented, restated or replaced from time to time.

“Cellu Tissue Merger”:  As provided in the recitals hereto.

“Cellu Tissue Merger Agreement”:  As provided in the recitals hereto.

“Cellu Tissue Merger Documents”:  The Cellu Tissue Merger Agreement and the
other documents described on Schedule 6.1(r) attached hereto and incorporated
herein by reference

“Cellu Tissue Merger Sub”:  As provided in the recitals hereto.

“Cellu Tissue Merger Transactions”: (a) the Cellu Tissue Merger Sub’s
acquisition of all the outstanding Equity Interests in the Borrower and the
consummation of the Cellu Tissue Merger, the CF Corporation Conversion and the
other transactions contemplated by the Cellu Tissue Merger Documents, (b) the
Borrower’s execution and delivery of the Cellu Tissue Senior Secured Notes Loan
Documents and the Cellu Tissue Credit Facility Loan Documents to which the
Borrower is party, and (c) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, the issuance of Bonds LC
Amendment and the consummation of the other transactions contemplated by this
Agreement.

“Cellu Tissue Prepayment Event”:  The occurrence of the following:  (a) either
(i) Cellu Tissue incurs Indebtedness (including, without limitation, any
“Additional Securities” described in the Cellu Tissue Senior Secured Notes
Indenture) that is not permitted by Section 3.2 of the Cellu Tissue Senior
Secured Notes Indenture as in effect on the date of this Agreement or any
substitute covenant limiting debt incurrence which the Bank has consented to in
writing as a replacement for Section 3.2 of the Cellu Tissue Senior Secured
Notes Indenture; and/or (ii) Cellu Tissue refinances the Cellu Tissue Senior
Secured Notes pursuant to an extension of the Cellu Tissue Senior Secured Notes
Indenture or to any

6


--------------------------------------------------------------------------------


subsequent credit facility and the Bank determines that the terms and conditions
of such refinancing are materially adverse to the rights and benefits of the
Bank under the Loan Documents; and (b) the Bank, within 60 days after the date
of  on which the Borrower notifies the Bank of the occurrence of any event
described in clause (a)(i) or (ii) above, delivers a written demand to the
Borrower and Cellu Tissue that the Borrower prepay all of the Obligations in
full, rather than approving Cellu Tissue’s requested debt increase or
refinancing.

 “Cellu Tissue Senior Secured Notes”: The 9¾% senior secured notes due 2010 now
or hereafter issued under the Cellu Tissue Senior Secured Notes Indenture and
any subsequent term Indebtedness refinancing, replacing or extending such notes.

“Cellu Tissue Senior Secured Notes Indenture”  The Indenture dated as of March
12, 2004, among Cellu Tissue, the subsidiary guarantors party thereto and The
Bank of New York, as trustee, as amended by the First Supplemental Indenture
dated June 2, 2006, and the Second Supplemental Indenture dated March 21, 2007
(the “Second Cellu Tissue Senior Secured Notes Indenture Supplement”) or, if the
Cellu Tissue Senior Secured Notes have been replaced by any subsequent term
Indebtedness, the loan agreement or other instrument governing such subsequent
term Indebtedness; in each case, as amended, modified, supplemented, restated or
replaced from time to time.

“Cellu Tissue Senior Secured Notes Collateral Document”:  Each “Collateral
Document” described in the Cellu Tissue Senior Secured Notes Indenture that has
been made by the Borrower to secure the payment of the Cellu Tissue Senior
Secured Notes and the other “Obligations” described therein or, if the Cellu
Tissue Senior Secured Notes have been replaced by any subsequent term
Indebtedness, then any similar collateral documents made by the Borrower
securing the payment of such subsequent term Indebtedness; in each case, as
amended, modified, supplemented, restated or replaced from time to.

“Cellu Tissue Senior Secured Notes Loan Documents”:  The Cellu Tissue Senior
Secured Notes Indenture, the Cell Tissue Senior Secured Notes and the
“Subsidiary Guarantees” and “Collateral Documents” described therein or, if the
Cellu Tissue Senior Secured Notes have been replaced by any subsequent term
Indebtedness, the documentation evidencing, guaranteeing  or securing such
subsequent term Indebtedness; in each case, as amended, modified, supplemented,
restated or replaced from time to time.

“Cellu Tissue Senior Secured Notes Subsidiary Guarantee”:  The “Subsidiary
Guarantee” described in the Cellu Tissue Senior Secured Notes Indenture that has
been made by the Borrower to secure the “Obligations” described therein or, if
the Cellu Tissue Senior Secured Notes have been replaced by any subsequent term
Indebtedness, any similar guaranty made by the Borrower guaranteeing the payment
of such subsequent term Indebtedness; in each case, as amended, modified,
supplemented, restated or replaced from time to time.

“CF Corporation Conversion”:  As provided in the recitals hereto.

“CF Sellers”:  As provided in the recitals hereto.

7


--------------------------------------------------------------------------------


“Change of Control”:  The occurrence of any of the following events (or any
combination of the following) whether arising from any single transaction or
event or any series of transactions or events (whether as the most recent
transaction in a series of transactions) which, individually or in the
aggregate, results in a change in the direct or indirect ownership of Borrower,
such that: (a) the Sponsor shall cease to own, free and clear of all Liens other
than Liens not prohibited by the Cellu Tissue JPMorgan Credit Agreement,
directly or indirectly, at least 51% of the outstanding voting Equity Interests
of Holdings on a fully diluted bass; (b) Holdings shall cease to own, free and
clear of all Liens other than Liens not prohibited by the Cellu Tissue JPMorgan
Credit Agreement, 100% of the outstanding Equity Interests of Cellu Tissue; (c)
Cellu Tissue  shall cease to own, free and clear of all Liens other than Liens
not prohibited by the Cellu Tissue JPMorgan Credit Agreement, 100% of the
outstanding Equity Interests of the Borrower; or (d) any other “Change of
Control” (howsoever defined) shall occur under the Cellu Tissue Senior Secured
Notes Loan Documents or the Cellu Tissue Credit Facility Loan Documents.

“Chief Office”:  As provided in the Security Agreement.

“Code”:  The Internal Revenue Code of 1986, as amended, or any successor
statute, together with regulations thereunder.

“Collateral”:  Any property in which the Bank, as the assignee of the Collateral
Agent, has been granted a Lien pursuant to any Security Document.

“Collateral Agency Agreement”:  The Collateral Agency and Intercreditor
Agreement dated as of June 29, 2005 (the “Original Collateral Agency Agreement”)
among the Borrower, the Bank, the Bank in its separate capacity as collateral
agent (in such capacity, the “Collateral Agent”) and the “Senior Subordinated
Agent” described therein; provided, however,  that on the Effective Date and
immediately after with the Collateral Agent’s assignments of its rights under
the Security Documents to the Bank, the Borrower, the Bank and the Collateral
Agent shall be deemed to have terminated the Collateral Agency Agreement.

“Commitment”:  The agreement of the Bank to make the Revolving Loans and the
Term Loans.

“Compliance Certificate”: As provided in Section 8.14(b).

“Contingent Obligation”:  With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise, or entered into for the purpose of assuring in any manner
the owner of such Indebtedness of the payment of such Indebtedness or to protect
the owner against loss in respect thereof; provided, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit, in each
case in the ordinary course of business.

8


--------------------------------------------------------------------------------


“Conversion Date”:  As provided in the Indenture.

“Credit Documents”:  The Senior Debt Documents.

“Damages”:  All condemnation awards, warranty payments, proceeds of property or
casualty insurance policies of the Borrower, liquidated damages or other damages
received from time to time by or on behalf of the Borrower.

“Debt Agreements”:  This Agreement and the other Loan Documents.

 “Default”:  Any event which, with the giving of notice to the Borrower or lapse
of time, or both, would constitute an Event of Default.

“Default Rate”:  As provided in Section 2.4(b).

“Drawing”:  As provided in the Bonds Letter of Credit.

“Drawing Date”:  Any date on which the Bank honors a Drawing.

“EBITDA”:  For any period, the sum of:  (a) the Adjusted Net Income for such
period; plus (b) the sum of the following amounts deducted in arriving at such
adjusted net income (but without duplication for any item): (i) Interest
Expense; (ii) depreciation and amortization expense; and (iii) federal, state
and local income taxes or, if the Borrower is a pass-through tax entity, the
maximum Permitted Tax Distributions that are permitted to be paid with respect
to such net income (assuming compliance with Section 9.7(b)(i)), regardless of
whether actually paid during such Measurement Period.

“Effective Date”:  The date of this Agreement or, if the conditions precedent
set forth in Article VI shall not have been satisfied or waived in writing by
the Bank on such date,  then such later date specified by the Borrower and the
Bank as being the Effective Date.

“Eligible Account”:  An Account owing to the Borrower which meets the following
requirements:

(a)                                it is genuine and in all respects what it
purports to be;

(b)           it arises from either (i) the performance of services by the
Borrower, which services have been fully performed and, if applicable,
acknowledged and/or accepted by the Account Debtor with respect thereto; or (ii)
the sale or lease of goods by the Borrower and (A) such goods comply with such
Account Debtor’s specifications (if any) and have been shipped to, or delivered
to and accepted by, such Account Debtor, (B) the Borrower has possession of, or
has delivered to the Bank, at the Bank’s request, shipping and delivery receipts
evidencing such shipment, delivery and acceptance, and (C) such goods have not
been returned to the Borrower;

9


--------------------------------------------------------------------------------


(c)           it is evidenced by an invoice rendered to the Account Debtor with
respect thereto which (i) is dated not earlier than the date of shipment or
performance and (ii) is payable in accordance with:(A) the Borrower’s standard
payment terms of net 30 days from the date of the invoice applicable thereto;
(B) dating terms not to exceed 90 days from the date of the invoice applicable
thereto; or (C) such other or extended terms that Bank, in its discretion
exercised in good faith, approves after prior notice from Borrower;

(d)           (i) it must not be unpaid on the date that is the earlier of 90
days after the date of the invoice evidencing such Account; or (ii) it must not
be an  Account owed by any Account Debtor which has not paid 25% or more of its
Accounts within the time period specified in subsection (i) above;

(e)           it is not subject to any assignment, claim or Lien other than (i)
a first priority Lien in favor of the Bank; (ii) Permitted Liens; and (iii)
other Liens permitted by Section 9.1(e) or (f);

(f)            it is a valid, legally enforceable and unconditional obligation
of the Account Debtor with respect thereto and is not subject to any right of
setoff, counterclaim, recoupment, credit or allowance (except any credit or
allowance which has been deducted in computing the net amount of the applicable
invoice as shown in the original schedule or Borrowing Base Certificate
furnished to the Bank identifying or including such Account) or adjustment by
the Account Debtor with respect thereto, or to any claim by such Account Debtor
denying liability thereunder in whole or in part, and such Account Debtor has
not refused to accept any of the goods or services which are the subject of such
Account  or offered or attempted to return any of such goods; it being
understood and agreed that any Account that is owed by an Account Debtor that is
also a supplier (regardless of whether through sale, consignment or bailment) to
the Borrower or any Account that arises pursuant to any agreement between the
Borrower and the Account Debtor that requires the Borrower to perform in a
series of actions shall be deemed subject to a right of set-off unless in either
case, the Account Debtor has waived its right of set-off pursuant to an
agreement in favor of the Bank that is in form and substance satisfactory to the
Bank, in its sole discretion;

(g)           there are no proceedings or actions which are then threatened or
pending against the Account Debtor with respect thereto or to which such Account
Debtor is a party which might result in any material adverse change in such
Account Debtor’s financial condition or in its ability to pay any Account in
full when due;

(h)           it does not arise out of a contract or order which, by its terms,
forbids, restricts or makes void or unenforceable the assignment by the Borrower
to the Bank of such Account;

(i)            the Account Debtor with respect thereto is not a Subsidiary or
Related Party, or a director, officer, employee or agent of the Borrower, a
Subsidiary or Related Party;

10


--------------------------------------------------------------------------------


(j)            the Account Debtor with respect thereto is a resident or citizen
of and is located within the United States of America or Canada unless the sale
of goods giving rise to such Account is on letter of credit, banker’s acceptance
or other credit support terms satisfactory to the Bank;

(k)           it does not arise from a “sale on approval,” “sale or return” or
“consignment,” nor is it subject to any other repurchase or return agreement;

(l)            it is not an Account with respect to which possession and/or
control of the goods sold giving rise thereto is held, maintained or retained by
the Borrower, any Subsidiary or Related Party (or by any agent or custodian of
the Borrower, any Subsidiary or Related Party) for the account of or subject to
further and/or future direction from the Account Debtor with respect thereto;

(m)          it does not, in any way, violate or fail to meet any warranty,
representation or covenant contained in the Loan Documents relating directly or
indirectly to the Borrower’s Accounts;

(n)           the Account Debtor with respect thereto is not located in the
States of Minnesota, Indiana, New Jersey or Alabama or any other state which
prohibits a Person from availing itself of the benefits of that state’s courts
unless such Person is qualified to do business or has filed a notice of business
activities; provided, however, that such restriction shall not apply if: (i) the
Borrower is qualified to do business in such state; (ii) the Borrower has filed
and has effective a notice of business activities report with the appropriate
office or agency of such state for the then current year or is exempt from the
filing of such report; or (iii) upon the Borrower’s written request and at the
Borrower’s sole cost and expense (including, without limitation, the payment of
Bank’s reasonable attorneys’ fees), the Bank determines, in its reasonable
business judgment, that it can avail itself of the benefits of the relevant
state’s courts to collect such Account Debtor’s Accounts, regardless of whether
the Borrower can do so;

(o)           it arises in the ordinary course of the Borrower’s business;

(p)           if the Account Debtor with respect thereto is the United States of
America or any department, agency or instrumentality thereof (a “Federal
Governmental Authority”), or any state, county or local governmental authority,
or any department, agency or instrumentality thereof, the Borrower has assigned
its right to payment of such Account to the Bank pursuant to the Assignment of
Claims Act of 1940 as amended in the case of the a Federal Governmental
Authority, or pursuant to applicable state law, if any, in all other instances,
and such assignment has been accepted and acknowledged by the appropriate
government officers;

(q)           if the Bank, in its reasonable business judgment, has established
a credit limit for the Account Debtor with respect thereto, the aggregate dollar
amount of Accounts due from such Account Debtor, including such Account, does
not exceed such credit limit; and

11


--------------------------------------------------------------------------------


(r)            if it is evidenced by chattel paper or instruments, (i) the Bank
shall have specifically agreed to include such Account as an Eligible Account,
(ii) only payments then due and payable under such chattel paper or instrument
shall be included as an Eligible Account and (iii) the originals of such chattel
paper or instruments have been assigned and delivered to the Bank in a manner
satisfactory to the Bank.

An Account which is at any time an Eligible Account but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be an
Eligible Account.  Further, with respect to any Account, if the Bank at any time
or times hereafter determines, in its reasonable business judgment exercised in
good faith, that the prospect of payment or performance by the Account Debtor
with respect thereto is or will be impaired for any reason whatsoever,
notwithstanding anything to the contrary contained above, such Account shall
forthwith cease to be an Eligible Account. The amount of Eligible Accounts shall
be the net United States dollar amount (as determined by the Bank after
deduction of such reserves and allowances as the Bank, in its reasonable
business judgment, deems proper and necessary) computed no less frequently than
monthly from the Borrowing Base Certificate delivered to the Bank pursuant to
Section 8.14(a).

“Eligible Inventory”:  Inventory of the Borrower which meets the following
requirements:

(a)           it is owned by the Borrower and is not subject to any prior
assignment, claim or Lien other than (i) a first priority Lien in favor of the
Bank; (ii) Permitted Liens; and (iii) other Liens permitted by Section 9.1(e) or
(f);

(b)           if held for sale or lease or furnishing under contracts of
service, it is (except as the Bank may otherwise consent in writing) new and
unused;

(c)           except as the Bank may otherwise consent, it is not stored with a
bailee, consignee, warehouseman or similar party; or, if so stored with the
Bank’s consent, such bailee, consignee, warehouseman or similar party has issued
and delivered to the Bank, in form and substance acceptable to the Bank, such
documents and agreements as the Bank may require, including, without limitation,
warehouse receipts therefor in the Bank’s name;

(d)           the Bank has determined, in its reasonable business judgment, that
it is not unacceptable due to age, type, category, quality and/or quantity;

(e)           it is not held by the Borrower on “consignment” or bailment and is
not subject to any other repurchase or return agreement;

(f)            it complies with all standards imposed by any governmental agency
having regulatory authority over such goods and/or their use, manufacture or
sale;

12


--------------------------------------------------------------------------------


(g)           it does not, in any way, violate or fail to meet any warranty,
representation or covenant contained in the Loan Documents relating directly or
indirectly to the Borrower’s Inventory;

(h)           it is raw material (other than supplies, packaging, chemicals,
propane, or cores and headers) or finished goods Inventory of the Borrower;

(i)                                     it is not a sub-assembly; and

(j)                                     it is not in-transit.

Inventory of the Borrower which is at any time Eligible Inventory but which
subsequently fails to meet any of the foregoing requirements shall forthwith
cease to be Eligible Inventory. The value of Eligible Inventory shall be the
U.S. dollar amount thereof computed at the lower of the cost, determined on a
first in first out basis, or market value of such Inventory, as determined by
the Bank after deduction of such reserves and allowances as the Bank, in its
reasonable business judgment exercised in good faith, deems proper and necessary
and shall be computed no less frequently than monthly from the Borrowing Base
Certificate delivered to the Bank pursuant to Section 8.14(a).

“Environmental Indemnity” or “Indemnity”:  The Environmental and ADA Indemnity
Agreement dated as of June 29, 2005 made by the Borrower in favor of the
Collateral Agent, as assigned by the Collateral Agent to the Bank and amended
pursuant to that certain Assignment of Environmental Indemnity and Amendment
(the “Indemnity Assignment/Amendment”) dated as of even date herewith, as so
amended and as it may be further amended, modified, supplemented, restated or
replaced from time to time.

“Environmental Laws”:  All present and future federal, state, regional or local
laws, statutes, ordinances, rules, regulations and other requirements of
governmental authorities relating to the environment or to any Hazardous
Substance or Hazardous Substance Activity including, without limitation, at the
federal level, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980,42 U.S.C. Section 9601, et seq., as now or hereafter
amended (“CERCLA”), the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq., as now or hereafter amended, the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801, et seq., as now or hereafter
amended, the Clean Water Act, 33 U.S.C. Section 1251, to sea., as now or
hereafter amended, the Clean Air Act, 42 U.S.C. Section 7901, et seq., as now or
hereafter amended, the Toxic Substances Control Act, 15 U.S.C. Sections 2601
through 2629, as now or hereafter amended, and the Safe Drinking Water Act, 42
U.S.C. Section 300f through 300j, as now or hereafter amended.

“Environmental Report(s)”:  The environmental report(s) described in Schedule 1
to the Environmental Indemnity covering the “Premises” subject to the Mortgage
and delivered to the Bank pursuant to Section 6.1(a)(iii) of the Original
Reimbursement Agreement.

“Equipment”:  As provided in the UCC including, without limitation, all of the
Borrower’s present and future interests in (i) equipment in all of its forms
wherever located,

13


--------------------------------------------------------------------------------


now or hereafter existing, whether owned or leased by the Borrower, including,
without limitation, machinery, transportation equipment, manufacturing,
distribution, selling, data processing and office equipment, assembly systems,
tools, molds, dies, fixtures, appliances, furniture, furnishings, and trade
fixtures, (ii) other tangible personal property (other than the Borrower’s
Inventory), and (iii) any and all accessions, parts and appurtenances attached
to any of the foregoing or used in connection therewith, and any substitutions
therefor and replacements, products and proceeds thereof.

“Equity Interests”:   Shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended, or
any successor statute, together with regulations thereunder.

“ERISA Affiliate”:  Any trade or business (whether or not incorporated) that is
a member of a group of which the Borrower or any of its Subsidiaries is a member
and that is treated as a single employer under Section 414 of the Code.

“Event of Default”:  Any event described in Section 10.1 which has not been
cured to the satisfaction of, or waived by, the Bank in accordance with Section
11.1.

“Federal Reserve Board”:  The Board of Governors of the Federal Reserve System
or any successor thereto.

“Final Drawing”:  As provided in the Bonds Letter of Credit.

“Financial Officer”:  With respect to any described Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Financing Agreements”:  This Agreement, the other Loan Documents and the Bond
Documents.

“Fixed Charge Coverage Ratio”:  At any Quarterly Measurement Date, the numerical
ratio of: (a) the sum of: (i) the EBITDA for the Measurement Period ending at
such date; plus (ii) rent expense on Operating Leases deducted from the net
income included in the Adjusted Net Income used in calculating such EBITDA; plus
(iii) non-cash corporate allocations incurred during such Measurement Period; to
(b) the sum of: (i) the Interest Expense during such Measurement Period; plus
(ii) the Mandatory Principal Payments scheduled to have been paid during such
Measurement Period; plus (iii) the rent expense on Operating Leases scheduled to
have been paid during such Measurement Period; plus (iv) the greater of: (A)
Non-Financed Capital Expenditures made during such Measurement Period; or (B) a
maintenance Capital Expenditures requirement of $500,000.00, regardless of
whether actually paid during such Measurement Period; plus (v) federal, state
and local income taxes with respect to the net income included in the EBITDA

14


--------------------------------------------------------------------------------


for such Measurement Period or, if the Borrower is a pass-through tax entity,
the maximum Permitted Tax Distributions that are permitted to be paid with
respect to such net income (assuming compliance with Section 9.7(b)(i)),
regardless of whether actually paid during such Measurement Period.

“GAAP”:  Generally accepted accounting principles as in effect from time to time
including, without limitation, applicable statements, bulletins and
interpretations of the Financial Accounting Standards Board and applicable
bulletins, opinions and interpretations issued by the American Institute of
Certified Public Accountants or its committees.

“Governmental Approvals”:  The Permits and all other permits, authorizations,
consents, approvals, licenses, consent certificates, rulings, certifications,
orders, waivers, exemptions of, or filings or registrations with, any
Governmental Person required in connection with the operation or maintenance of
the Plant and the consummation of the transactions set forth in the Transaction
Documents.

“Governmental Person”:  Any national, federal, state or local government
(whether foreign or domestic), any political subdivision thereof or any
governmental, quasi-governmental, administrative, judicial, public or statutory
instrumentality, authority, body or entity, or any other regulatory bureau,
authority, body or entity, including the Federal Deposit Insurance Corporation,
the Comptroller of the Currency or the Federal Reserve Board, any central bank
or any comparable authority.

“Governmental Rule”:  Any law, statute, permit, concession, grant, franchise,
license, requirement, rule, regulation, ordinance, order, code, interpretation,
judgment, decree, directive, guideline, policy or other governmental restriction
or any similar form of decision of, or determination by, or any interpretation
or administration of any of the foregoing by, any Governmental Person whether
now or hereafter in effect.

“Hazardous Materials Claims”:  As provided in Section 8.15.

“Hazardous Substance Activity”:  Any storage, holding, disposal, leaching,
existence, use, release, migration, emission, discharge, generation, processing,
abatement, removal, repair, cleanup or detoxification, disposition, handling or
transportation of any Hazardous Substance from, under, into, on or about the
Property.

“Hazardous Substances”  Any substance that is at any time defined or listed in,
or otherwise classified or regulated pursuant to, any Environmental Laws as (a)
a “hazardous substance,” “hazardous material,” “hazardous waste,” “infectious
waste,” “designated waste,” “biohazard,” “toxic substance,” “toxic pollutant,”
“pollutant,” “contaminent” or similarly designated substance; or (b) otherwise
having or exhibiting deleterious properties such as ignitability, corrosivity,
reactivity, carcinogenicity, toxicity, reproductive toxicity or “EP toxicity,”
including asbestos, polychlorinated biphenyls and also including petroleum
products, by-products and wastes or by-products associated with the extraction,
refining or use of petroleum or petroleum products, whether or not so listed or
classified in such laws or regulations.

15


--------------------------------------------------------------------------------


“Holdings”:  Cellu Paper Holdings, Inc., a Delaware corporation.

“Indebtedness”:  Without duplication, all obligations, contingent or otherwise,
which in accordance with GAAP should be classified upon the obligor’s balance
sheet as liabilities, but in any event including the following (whether or not
they should be classified as liabilities upon such balance sheet): 
(a) obligations secured by any mortgage, pledge, security interest, lien, charge
or other encumbrance existing on property owned or acquired subject thereto,
whether or not the obligation secured thereby shall have been assumed and
whether or not the obligation secured is the obligation of the owner or another
party; (b) any obligation on account of deposits or advances; (c) any obligation
for the deferred purchase price of any property or services, except Trade
Accounts Payable; (d) any obligation as lessee under any Capitalized Lease;
(e) all Contingent Obligations; (f) undertakings or agreements to reimburse or
indemnify issuers of letters of credit or in connection with bankers’
acceptances including, without limitation, the Letter of Credit Obligations; and
(g) all Rate Protection Obligations.  For all purposes of this Agreement, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture as to which such Person is or may become personally liable.

“Indenture”: As provided in the recitals hereto.

“Insolvency or Liquidation Proceedings”:  Any receivership, conservatorship,
general meeting of creditors, insolvency or bankruptcy proceeding, assignment
for the benefit of creditors or any proceeding or action by or against the
Borrower or any guarantor of the Senior Obligations for any relief under any
bankruptcy or insolvency law or other laws relating to the relief of debtors,
readjustment of indebtedness, reorganizations, dissolution, liquidation,
compositions or extensions, or the appointment of any receiver, intervenor or
conservator of, or trustee, or similar officer for, the Borrower or any
guarantor of the Senior Obligations or any substantial part of its or their
respective properties or assets, including, without limitation, proceedings
under the United States Bankruptcy Code (the “Bankruptcy Code”), or under other
federal, state or local statute, laws, rules and regulations, all whether now or
hereafter in effect.

 “Interest Expense”:  For any period, the aggregate interest expense (including
capitalized interest) of the Borrower for such period including, without
limitation, the interest portion of any Capitalized Lease, the Letter of Credit
Fee and other fees and charges with respect to the Bonds Letter of Credit;
provided, however, that the foregoing shall be adjusted to reflect only the net
effect of any interest rate swap, interest hedging transaction, or other similar
arrangement entered into by the Borrower in order to reduce or eliminate
variations in its interest expenses.

“Interest Payment Date”:  As provided in the Indenture.

“Inventory”:  As provided in the UCC including, without limitation,  including,
without limitation, all of the Borrower’s present and future: (a) inventory in
all of its forms wherever located, now or hereafter existing, (b) goods,
merchandise and other personal property furnished or to be furnished under any
contract of service or intended for sale, lease or exchange, and all consigned
goods and all other items which have previously constituted Equipment of the
Borrower but are then currently being held for sale or lease in the ordinary
course of the Borrower’s business, (c) raw materials, work-in-process and

16


--------------------------------------------------------------------------------


finished goods, (d) materials and supplies of any kind, nature or description
used or consumed in the Borrower’s business or in connection with the
manufacture, production, packing, shipping, advertising, finishing or sale of
any of the Property described in clauses (a) through (c) above, (e) goods in
which the Borrower has a joint or other interest or right of any kind
(including, without limitation, goods in which the Borrower has an interest or
right as consignee), and (f) goods which are returned to or repossessed by the
Borrower, in each case whether in the possession of the Borrower, a bailee, a
consignee, or any other Person for sale, storage, transit, processing, use or
otherwise, and any and all accessions thereto, products thereof, and documents
for or relating to any of the foregoing.

“Investment”:  The acquisition, purchase, making or holding of any stock or
other security, any loan, advance, contribution to capital, extension of credit
(except for trade and customer accounts receivable for Inventory sold or
services rendered in the ordinary course of business and payable in accordance
with customary trade terms), any acquisitions of real or personal property
(other than real and personal property acquired in the ordinary course of
business) and any purchase or commitment or option to purchase stock or other
debt or equity securities of, or any interest in, another Person or any integral
part of any business or the assets comprising such business or part thereof. The
amount of any Investment shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

“Issuer”:  As provided in the recitals hereto.

“Land”:  As provided in the Mortgage.

“Letter of Credit Amount”:  As provided in the Bonds Letter of Credit.

“Letter of Credit Fee”:  As provided in Section 2.9(a).

“Letter of Credit Fee Account”:  As provided in Section 2.16.

“Letter of Credit Obligations”:  At any date of determination, the sum of: (a)
the aggregate amount available to be drawn on the Bonds Letter of Credit on such
date; plus (b) the aggregate amount owed by the Borrower to the Bank on such
date as a result of a Drawing on the Bonds Letter of Credit for which the
Borrower has not reimbursed the Bank (such unpaid amount being the “Unreimbursed
Amount”).

“Leverage Ratio”:  At any Quarterly Measurement Date, the ratio of: (a) the sum
(without duplication) of the outstanding principal balance of the Loans, any
unpaid Unreimbursed Amount including, without limitation, any Term Loan
Conversion Amount, the outstanding principal balance of the Bonds Promissory
Note, the outstanding principal balance of any Indebtedness incurred by the
Borrower pursuant to Section 9.2(g),  and the outstanding principal of all other
interest bearing Indebtedness of the Borrower and its Subsidiaries (including,
without limitation, the portion of any Capitalized Lease allocable to principal
in accordance with GAAP but excluding Indebtedness arising under the Cellu
Tissue Senior Secured Notes Guarantee and the Cellu Tissue Credit Facility Loan

17


--------------------------------------------------------------------------------


Guaranty so long as, in either case, the Indebtedness created thereby has not
become due and payable at the maturity of the guarantied obligations, by
acceleration or otherwise, and remains unpaid) at such date; to (b) the EBITDA
for the Measurement Period ending on such Quarterly Measurement Date.

“Liabilities”:  At any date of determination, the aggregate amount of
liabilities appearing on the Borrower’s balance sheet at such date prepared in
accordance with GAAP.

“LIBOR Rate”:  As provided in Section 2.4(a).

“Lien”:  Any security interest, mortgage, pledge, lien, hypothecation, judgment
lien or similar legal process, charge, encumbrance, title retention agreement or
analogous instrument or device (including, without limitation, the interest of
the lessors under Capitalized Leases and the interest of a vendor under any
conditional sale or other title retention agreement).

“Liquidity Drawing”:  As provided in the Bonds Letter of Credit.

“Loan Documents”: This Agreement, the Notes, the Security Documents, the Rate
Protection Agreements, the Cellu Tissue Bank Guaranty and each other instrument,
document, guaranty, security agreement, mortgage, or other agreement executed
and delivered by the Borrower or any other Loan Party pursuant to which the
Borrower or such Loan Party incurs any liability to the Bank with respect to the
Obligations, agrees to perform any covenant or agreement with respect to the
Obligations or grants any security interest to secure the Obligations.

“Loan Party”:  The Borrower and Cellu Tissue.

“Loan(s)”:  The Revolving Loans and the Term Loans.

“Lockbox Agreement”: The Lockbox Services Agreement dated as of June 29, 2005
between the Borrower and the Bank, as amended by a First Amendment to Lockbox
Services Agreement dated as of June 29, 2005, as so amended and as it may be
further amended, modified, supplemented, restated or replaced from time to time

“Mandatory Principal Payments”:  For any period, the payments required to be
made on the Bonds pursuant to the Amortization Schedule, principal payments
required to be made on the Term Loans during such period and other principal
payments (including the portion of any payment on any Capitalized Lease
allocable to principal in accordance with GAAP) regularly scheduled to be paid
by the Borrower or any of its Subsidiaries during such period on the Borrower’s
Capitalized Leases and other interest-bearing Indebtedness.

“Material Adverse Occurrence”:  The occurrence of any event which the Bank, in
good faith, determines could reasonably be expected to have a material adverse
effect on (a) the business, property, assets, operations or condition, financial
or otherwise of either: (i) the Borrower; or (ii) Cellu Tissue and its
Subsidiaries, taken as a whole; or (b) the Borrower’s or any other Loan Party’s
prospective ability to perform any of its payment or

18


--------------------------------------------------------------------------------


other obligations under the Loan Documents.

“Material Contract”:  Each contract (other than a lease, sublease or assignment
of an interest in land, improvements, equipment or fixtures) to which the
Borrower is a party that: (a) adversely affects the value of any of the
Collateral as security for the Obligations; or (b) is materially adverse to the
rights and benefits of the Bank under the Loan Documents.

“Maturity”:  The earlier of: (a) the date on which the Loans become due and
payable under Section 10.2 upon the occurrence of an Event of Default; or (b)
(i) the Revolving Credit Termination Date for the Revolving Loans; or (ii) the
Scheduled Expiration Date for the Term Loans.

“Maximum Debt Service Reserve Amount”:  As provided in the Indenture.

“Measurement Period”:  At any Quarterly Measurement Date, the four fiscal
quarters ending on such Quarterly Measurement Date; provided, however, that, in
order to provide for stub periods that are required to change the Borrower’s
accounting periods to coincide with Cellu Tissue’s, the Borrower and the Bank
agree that a fiscal quarter shall be deemed to have commenced on January 1, 2007
and ended on the date of the consummation of the Cellu Tissue Merger (the “First
Stub Period”) and that next fiscal quarter shall be deemed to commence on the
day following the end of the First Stub Period and end on May 24, 2007 (the
“Second Stub Period”).

“Monthly Date”: The first Business Day of each month.

“Moody’s”:  Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage”: The Mortgage, Security Agreement, Financing Statement and Assignment
of Rents and Leases dated as of June 29, 2005 made by the Borrower in favor of
the Collateral Agent to secure the Secured Obligations, as assigned by the
Collateral Agent to the Bank and amended by that certain Assignment of Mortgage,
Security Agreement, Financing Statement and Assignment of Rents and Leases and
Amendment dated as of even date herewith (the “Mortgage Assignment/Amendment”),
as so amended and as it may be further amended, modified, supplemented, restated
or replaced from time to time.

“Multiemployer Plan Insolvency”:  With respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Multiemployer Plan”:  A Plan that is a “multiemployer plan” within the meaning
of Section 4001(a)(3) of ERISA.

“Net Proceeds”:  With respect to any sale, transfer or other disposition of any
of the Borrower’s assets (other than sales of Inventory in the ordinary course
of business) or from the issuance of any Equity Interest in the Borrower other
than to Cellu Tissue) or of any option, warrant or other right to acquire the
same, or from the incurrence of any other Indebtedness (excluding  Indebtedness
permitted to be incurred by Section 9.2) by the

19


--------------------------------------------------------------------------------


Borrower, in any case net of the actual cash expenses paid by the Borrower in
connection with such issuance or incurrence, the cash proceeds received by the
Borrower or such Subsidiary from such transaction less the sum of: (a) the
reasonable costs associated with such transaction; and (b) the amount of any
Indebtedness (other than the Obligations) which is required to be paid in
connection with such transaction.

“Non-Financed Capital Expenditures”:  For any period, the portion of the Capital
Expenditures made during such period which was not financed by Purchase Money
Indebtedness or Capitalized Leases permitted to be incurred by Section 9.2(f).

 “Notes”:  The Revolving Note and the Term Notes.

“Obligations”:  All Loans, Letter of Credit Obligations, Rate Protection
Obligations, advances, debts, liabilities, obligations, covenants and duties
owing by the Borrower to the Bank of any kind or nature, present or future,
which arise under this Agreement, any other Loan Document or any Rate Protection
Agreement or by operation of law, whether or not evidenced by the Note, guaranty
or other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, opening, guarantying or confirming of a letter
of credit, guaranty, indemnification or in any other manner, whether joint,
several, or joint and several, direct or indirect (including those acquired by
assignment or purchases), absolute or contingent, due or to become due, and
however acquired.  The term includes, without limitation, all principal,
interest, fees, charges, expenses, attorneys’ fees, and any other sum chargeable
to the Borrower under this Agreement, any other Loan Document or any Rate
Protection Agreement.

“Operating Account”:  The Borrower’s general operating account maintained at the
Bank, being account no. 2283089064 on the Effective Date and any successor
account therefor.

“Operating Lease”:  Any lease of personal property other than a Capitalized
Lease.

“Optional Tender Date”:  As provided in the Indenture.

“Original Bonds Letter of Credit”:  As provided in Section 2.7.

“Parent”: Cellu Parent Corporation, a Delaware corporation

“Paying Agent”:  As provided in the Indenture.

“PBGC”:  The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.

“Permits”:  The permits set forth on Schedule 7.3 attached hereto and
incorporated herein by reference.

“Permitted Debt Repayments”:  The repayments of the Borrower’s Indebtedness to
Cellu Tissue for borrowed money that are permitted to be paid pursuant to
Section 9.15(a)(vi).

20


--------------------------------------------------------------------------------


“Permitted Distributions”:  The dividends and distributions that are permitted
to be paid pursuant to Section 9.7(b).

“Permitted Encumbrances”:  The Liens, charges and encumbrances on title to the
Project listed on Exhibit B to the Mortgage.

“Permitted Investments”:  “Qualified Investments” as defined in the Indenture.

“Permitted Liens”:  The following:

(a)          Liens for taxes, assessments or governmental charges for the then
current year and Liens for other taxes, assessments or governmental charges that
are not yet delinquent or the amount or validity of which is being timely
contested in good faith and for the payment of which the Borrower has made
adequate reserves;

(b)          deposits or pledges to secure the payment of workers’ compensation,
unemployment insurance, old-age pensions or other social security benefits or
obligations;

(c)          mechanics’, materialmen’s, warehousemen’s, carriers’ or other like
Liens arising in the ordinary course of business securing obligations that are
not overdue for more than 30 days or that are being timely contested in good
faith and for the payment of which the Borrower has made adequate reserves;

(d)           Liens incurred or created in the ordinary course of business in
connection with or to secure the performance of bids, tenders, contracts (other
than for the payment of money), leases, statutory obligations, surety bonds or
appeal bonds;

(e)           Liens covered by a bond in form and substance reasonably
satisfactory to the Bank;

(f)            statutory banker’s liens and rights of set-off;

(g)           the Permitted Encumbrances; and

(h)           Liens of judgments covered by insurance, or upon appeal and
covered by bond so long as: (i) no cash or property (other than proceeds of
insurance payable by reason of such judgments, decrees or attachments) is
deposited or delivered to secure any such judgment, or any appeal bond in
respect thereof;  (ii) levy and execution on such Lien have been and continue to
be stayed;  and (iii) such Lien does not prevent Bank from having a perfected
first priority security interest in the Collateral or with respect to future
credit extensions made under this Agreement.

“Permitted Other Distributions”:  As provided in Section 9.9(b)(ii).

“Permitted Tax Distributions”:  As provided in Section 9.9(b)(i).

21


--------------------------------------------------------------------------------


“Person”:  Any natural person, corporation, partnership, joint venture, firm,
association, trust, unincorporated organization, government or governmental
agency or political subdivision, or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Plan”:  An “employee pension benefit plan” (as defined in Section 3(2)(A) of
ERISA) that is maintained for employees of the Borrower or of any ERISA
Affiliate, and subject to Title IV of ERISA or Section 412 of the Code.

“Plant”:  As provided in the recitals hereto.

“Pledged Bond Account”:  As provided in Section 309 of the Indenture.

“Pledged Bonds”:  As provided in the Indenture.

“Pledged Permits”:  As provided in the Security Agreement.

“Property”:  As provided in the Environmental Indemnity.

“Purchase Money Indebtedness”:  Any Indebtedness incurred for the purchase of
personal property where the repayment thereof is secured solely by an interest
in the personal property so purchased.

“Quarterly Measurement Date”:  The last day of each quarter of the Borrower’s
fiscal year, provided, however,  that, in order to provide for stub periods that
are required to change the Borrower’s accounting periods to coincide with Cellu
Tissues’, the Borrower and the Bank agree that a Quarterly Measurement Date
shall be deemed to occur at the end of each of the First Stub Period and the
Second Stub Period, with the first Quarterly Measurement Date coinciding with
the end of the First Stub Period

“Quarterly Payment Date”:  The last day of each quarter of the Borrower’s fiscal
year, commencing with the Quarterly Payment Date occurring on March 31, 2007.

“Rate Protection Agreement”:  Any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate futures contract,
interest rate options contract or similar agreement or arrangement between the
Borrower and the Bank designed to protect the Borrower against fluctuations in
interest.

“Rate Protection Obligations”:  The liabilities, indebtedness, and obligations
of the Borrower, if any, to the Bank under the Rate Protection Agreement.

“Rating Agency”:   Moody’s and any other national rating service maintaining a
rating on the Bonds at the request of the Issuer or the Borrower.

“Receivables”:  All of the Borrower’s present and future (a) accounts, (b)
contract rights, chattel paper, instruments, documents, general intangibles,
deposit accounts, and other rights to payment of any kind, now or hereafter
existing, whether or not arising out of

22


--------------------------------------------------------------------------------


or in connection with the sale, lease or exchange of goods or the rendering of
services, and whether or not earned by performance, (c) any of the foregoing
which are not evidenced by instruments or chattel paper, (d) inter-company
receivables, and any security documents executed in connection therewith, (e)
proceeds of any letters of credit or insurance policies on which the Borrower is
named as beneficiary, (f) claims against third parties for advances and other
financial accommodations and any other obligations whatsoever owing to the
Borrower, (g) tax refunds, tax refund claims or guarantee claims, held by or
granted to the Borrower; (h) rights now or hereafter existing in and to all
security agreements, leases, guarantees, instruments, securities, documents of
title and other contracts securing, evidencing, supporting or otherwise relating
to any of the foregoing, together with all rights in any goods, merchandise or
Inventory which any of the foregoing may represent, and (i) rights in returned
and repossessed goods, merchandise and Inventory which any of the same may
represent, including, without limitation, any right of stoppage in transit. Such
leases, security agreements and other contracts described in this definition are
referred to as the “Related Contracts”. The foregoing uncapitalized terms
“account”, “account debtor”, “bill of lading”, “chattel paper”, “contract
right”, “deposit account”, “document”, “document of title”, “electronic chattel
paper”, “equipment”, “general intangible”, `investment property’,
“letter-of-credit right”, “instrument”, “inventory”, “money”, “payment
intangible”, “proceeds”, products”, “purchase money security interest”,
“supporting obligation” and “warehouse receipt” as used in this Agreement  shall
have the meanings ascribed thereto in the UCC.

“Regulatory Change”:  As to the Bank, any change (including any scheduled
change) applicable to a class of banks which includes the Bank in any:

(a)           federal or state law or foreign law; or

(b)           regulation, interpretation, directive or request (whether or not
having the force of law) of any court or governmental authority charged with the
interpretation or administration of any law referred to in clause (a) of this
definition or of any fiscal, monetary or other authority having jurisdiction
over such class of banks;

or the adoption after the date hereof of any new or final law, regulation,
interpretation, directive or request applicable to a class of banks which
includes the Bank.

“Related Party”:  Any Person (other than a Subsidiary, the Bank or any other
subsidiary or affiliate of Associated Bancorp): (a) which directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Borrower; (b)which beneficially owns or
holds 5% or more of the Equity Interest of the Borrower; or (c) 5% or more of
the Equity Interest of which is beneficially owned or held by the Borrower or a
Subsidiary.  The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or by contract.

“Release”:  As provided in the Environmental Indemnity.

23


--------------------------------------------------------------------------------


“Related Contracts”:   As provided in the definition of “Receivables”.

“Remarketing Agent”:  Wells Fargo Brokerage Services, LLC, or any successor
thereto.

“Remarketing Agreement”:  The Remarketing Agreement, dated as of March 27, 2003
between the Remarketing Agent and the Borrower.

“Remediation Work”:  As provided in the Environmental Indemnity.

“Rent Expense”:  For any Measurement Period, the aggregate amount of rent
expense as determined in accordance with GAAP.

“Reorganization”:  With respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  A “reportable event”, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC, by regulation, has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and Section 302 of ERISA shall be a
reportable event regardless of the issuance of any such waivers in accordance
with Section 412(d) of the Code.

“Required Secured Parties”:  The Bank.

“Required Senior Reserve Balance”:  With respect to the Senior Debt Service
Reserve Fund, $1,000,000.00.

“Restricted Debt Payment”:  Any payment of the principal of any of the
Borrower’s Indebtedness to Cellu Tissue for borrowed money.

“Restricted Payment”:   Any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

“Revolving Credit Commitment”:  $3,500,000.00, as the same may be reduced from
time to time pursuant to Section 4.3 and, as the context may require, the
agreement of the Bank to make Revolving Loans to the Borrower up to the
Revolving Credit Commitment subject to the terms and conditions of this
Agreement.

“Revolving Credit Non-use Fee”:  As provided in Section 2.5.

24


--------------------------------------------------------------------------------


“Revolving Credit Termination Date”:  The date which is the earlier of:  (a)
February 15, 2011; or (b) the date upon which the obligation of the Bank to make
Revolving Loans is terminated pursuant to Section 4.3 or Section 10.2.

“Revolving Loan(s)”:  The Loans described in Section 2.1.

“Revolving Note”:  The Revolving Note of the Borrower described in Section 2.3,
substantially in the form of Exhibit A-1 attached hereto, as such Revolving Note
may be amended, modified or supplemented from time to time, and such term shall
include any substitutions for, or renewals of, such  Revolving Note.

“Scheduled Expiration Date”:  As provided in the Bonds Letter of Credit.

“Secured Obligations”:  The Senior Obligations.

“Secured Parties”:  The Bank.

“Security Agreement”:  The Security Agreement dated as of June 29, 2005 made by
the Borrower in favor of the Collateral Agent to secure the Secured Obligations,
as assigned by the Collateral Agent to the Bank and amended pursuant to that
certain Assignment of Security Agreement and Amendment dated as of even date
herewith (the “Security Agreement Assignment/Amendment”), and as it may be
further amended, modified, supplemented, restated or replaced from time to time.

“Security Document”:  The Security Agreement, the Mortgage, the Assignment of
Rents, the Indemnity, the Bonds Pledge Agreement, the Lockbox Agreement and any
substitute or replacement.

“Semiannual Date”: Each Monthly Date occurring in March and September.

“Senior Debt Documents”: The Loan Documents.

“Senior Debt Service Reserve Fund”: As provided in Section 2.17(b).

“Senior Obligations”: The Obligations.

“Senior Secured Parties”:  The Bank and any subsequent holder of the Senior
Obligations.

“Single Employer Plan”:  A Plan that is not a Multiemployer Plan.

 “Solvent” shall mean, with respect to any Person on any date of determination,
that on such date:

25


--------------------------------------------------------------------------------


(a)           the fair value of such Person’s tangible and intangible assets is
in excess of the total amount of such Person’s liabilities including, without
limitation, Contingent Obligations; and

(b)           such Person is then able to pay its debts as they mature; and

(c)           such Person has capital sufficient to carry on its business.

“Sponsor”:  Weston Presidio, together with its Affiliates, and any other
co-investors selected by Weston Presidio, so long as Weston Presidio maintains
direct or indirect ownership of at least 25% of the outstanding voting Equity
Interests of Holdings on a fully diluted basis.

“Subsidiary”:  With respect to any described Person, any other Person of which
or in which the described Person and its other Subsidiaries own directly or
indirectly 50% or more of:  (a) the combined voting power of all classes of
stock having general voting power under ordinary circumstances to elect a
majority of the board of directors of such Person, if it is a corporation,
(b) the capital interest or profit interest of such Person, if it is a
partnership, joint venture or similar entity, or (c) the beneficial interest of
such Person, if it is a trust, association or other unincorporated organization.

“Taking”:  An exercise of the power of eminent domain by a Governmental Person.

“Tendered Bonds”:  As provided in the Indenture.

“Term Loan(s)”:  The Loans described in Section 2.14.

“Term Note(s)”:  The Term Notes of the Borrower described in Section 2.14,
substantially in the form of Exhibit A-2 attached hereto, as each such Term Note
may be amended, modified or supplemented from time to time, and such term shall
include any substitutions for, or renewals of, such Term Note.

“Termination Event”:  Any of: (a) a Reportable Event, (b) the institution of
proceedings to terminate a Single Employer Plan by the PBGC under Section 4042
of ERISA, (c) the appointment by the PBGC of a trustee to administer any Single
Employer Plan or (d) the existence of any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment by the PBGC of a trustee to administer, any
Single Employer Plan.

“Termination Fee”:  As provide in Section 2.6.

“Title Company”:  First American Title Insurance Company.

“Title Policy”:  The policy of title insurance issued to the Collateral Agent by
the Title Company with respect to the Property, as assigned by the Collateral
Agent to the Bank.

26


--------------------------------------------------------------------------------


“Trade Accounts Payable”:  The trade accounts payable of the described Person
with a maturity of not greater than 90 days incurred in the ordinary course of
such Person’s business.

“Transaction Documents”:  The Loan Documents, the Bond Documents, the Cellu
Tissue Senior Secured Notes Loan Documents, the Cellu Tissue Credit Facility
Loan Documents, the Cellu Tissue Merger Documents, and the Indemnity.

“Transfer Certificate”:  As provided in the Bonds Letter of Credit.

“Transfer Fee”:  As provided in Section 2.9(c).

“Trustee”:  As provided in the recitals hereto.

“UCC”:  The Uniform Commercial Code as enacted in the State of Minnesota, as
amended from time to time; provided, however, that: (a) to the extent that the
UCC is used to define any term herein, and such term is defined differently in
different Articles of the UCC, the definition of such term contained in Article
9 shall govern; and (b) if, by reason of mandatory provisions of law, any or all
of the attachment, perfection or priority of, or remedies with respect to, the
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of Minnesota, the  term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection or priority of, or remedies with
respect to, the Secured Party’s  security interest and for purposes of
definitions related to such provisions.

“Unreimbursed Amount”:  As provided in the definition of “Letter of Credit
Obligations.”

Section 1.2            Accounting Terms and Calculations.  Except as may be
expressly provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder (including,
without limitation, determination of compliance with financial ratios and
restrictions in Articles VIII and IX shall be made in accordance with GAAP
consistently applied for the Borrower as used in the preparation of the
Borrower’s audited financial statements described in Section 7.5. To the extent
any change in GAAP affects any computation or determination required to be made
pursuant to this Agreement, such computation or determination shall be made as
if such change in GAAP had not occurred unless the Borrower and the Bank agree
in writing on an adjustment to such computation or determination to account for
such change in GAAP.

Section 1.3            Computation of Time Periods.  In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated, the word “from” means “from and including” and the
words “to” or “until” each means “to but excluding.”

Section 1.4            Other Definitional Provisions.  The words “hereof,”
“herein,” and “hereunder” and words of similar import when used in this
Agreement shall refer to this

27


--------------------------------------------------------------------------------


Agreement as a whole and not to any particular provision of this Agreement. 
References to Sections, Exhibits, Schedules and like references are to this
Agreement unless otherwise expressly provided.  The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.”  Unless the context in which used herein otherwise clearly
requires, “or” has the inclusive meaning represented by the phrase “and/or.”

28


--------------------------------------------------------------------------------


ARTICLE II
TERMS OF LENDING

PART A-REVOLVING LOANS

Section 2.1           The Revolving Loans.  Subject to the terms and conditions
hereof and in reliance upon the warranties of the Borrower herein, the Bank
agrees to make loans (each  a “Revolving Loan” and collectively the “Revolving
Loans”) to the Borrower from time to time from the date hereof until the
Revolving Credit Termination Date up to the undrawn amount of the Revolving
Credit Commitment, during which period the Borrower may repay and reborrow in
accordance with the provisions hereof, provided that the Bank shall not be
obligated to make any Revolving Loan if:

(a)          after giving effect to such Revolving Loan, the aggregate
outstanding principal amount of the Revolving Loans would exceed the lesser at
such time of: (i) the Borrowing Base; or (ii) the Revolving Credit Commitment;
or

(b)          such Revolving Loan exceeds the amount of such Indebtedness then
permitted to be incurred by the Borrower pursuant to the Cellu Tissue Senior
Secured Notes Loan Documents or the Cellu Tissue Credit Facility Loan Documents.

On the Effective Date, the Borrower and the Bank acknowledge and agree that the
outstanding principal balance of the “Revolving Loans” under the Original
Reimbursement Agreement is $0.00 (zero).

Section 2.2            Borrowing Procedures.  Any request by the Borrower for
Revolving Loans shall be in writing and must be given so as to be received by
the Bank not later than 11:00 a.m., Green Bay, Wisconsin time, on the second
(2nd) Business Day preceding the date of the requested Revolving Loans;
provided, however, that if the Borrower has previously provided evidence
reasonably satisfactory to the Bank that the requested Revolving Loan complies
with Section 2.1(b), then the Bank may permit a borrowing request to be by
telephone promptly confirmed in writing if so requested by the Bank, and to be
received by the Bank not later than 11:00 a.m., Green Bay, Wisconsin time, on
the date of the requested Revolving Loans.  Each request for Revolving Loans
shall specify the borrowing date (which shall be a Business Day) and the amount
of such Revolving Loans.  Each request for Revolving Loans shall be in a minimum
amount of $25,000.00.  Each request for Revolving Loans shall be deemed a
representation and warranty by the Borrower that all conditions precedent
specified in Section 6.2 to such Revolving Loans are satisfied on the date of
such request and on the date the requested Revolving Loans are made.  Unless the
Bank determines that any applicable condition specified in Article VI has not
been satisfied (in which case the Bank will promptly notify the Borrower in
writing of such determination), the Bank will make the amount of the requested
Revolving Loan available to the Borrower at the Bank’s principal office in Green
Bay, Wisconsin by depositing immediately available funds into the Borrower’s
Operating Account by not later than 2:00 p.m., Green Bay, Wisconsin  time, on
the date requested.  Each written request (or confirmation) shall be in the form
of Exhibit B-1 attached hereto.

29


--------------------------------------------------------------------------------


Section 2.3           The Revolving Note and Maturities.  The Revolving Loans
made by the Bank shall be evidenced by a Revolving Note in the initial amount of
the Revolving Credit Commitment.  The Revolving Loans and the Revolving Note
shall mature and be payable at Maturity of the Revolving Loans.  The Bank shall
enter in its records the amount of each Revolving Loan, the rate of interest
borne on such Revolving Loans from time to time, and the payments of the
Revolving Loans received by the Bank, and such records shall be determinative in
the absence of manifest error.

Section 2.4            Interest.

(a)          Interest Rate.  Subject to Section 2.4(b) below, interest on each
Revolving Loan hereunder shall accrue at an annual rate equal to the Applicable
Margin plus the one-month LIBOR rate (the “LIBOR Rate”) quoted by the Bank from
Telerate Page 3750 or any successor thereto, which shall be that one-month LIBOR
rate in effect two Eurodollar Business Days prior to the beginning of each
calendar month, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, such rate to be reset at the
beginning of each succeeding month.  The term “Eurodollar Business Day” means
any day which is a Business Day and also a day (other than a Saturday or Sunday)
on which commercial banks are open for business in New York, New York and a day
for trading by and between banks in United States dollar deposits in the
interbank Eurodollar market.  If the initial Revolving Loan occurs other than on
the first day of the month, the initial one-month LIBOR Rate shall be that
one-month LIBOR Rate in effect two Eurodollar Business Days prior to the date of
the initial Revolving Loan, which rate plus the Applicable Margin described
above shall be in effect for the remaining days of the month of the initial
Revolving Loan; such one-month LIBOR Rate to be reset at the beginning of each
succeeding month.  The Bank’s internal records of applicable interest rates
shall be determinative in the absence of manifest error.


(B)           DEFAULT RATE.  NOTWITHSTANDING THE PROVISIONS OF SECTION 2.4(A),
AT ALL TIMES AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, THE BORROWER AGREES TO PAY INTEREST ON THE OUTSTANDING PRINCIPAL
BALANCE OF THE LOANS FROM THE DATE ON WHICH THE BANK NOTIFIES THE BORROWER OF
SUCH EVENT OF DEFAULT AT A RATE PER ANNUM AT ALL TIMES EQUAL TO THE SUM OF THE
RATE OTHERWISE IN EFFECT ON THE REVOLVING LOANS PLUS TWO PERCENT (2.0%) PER
ANNUM.

(c)                                  Interest Payment Dates.

(i)            Until Maturity of the Revolving Loans, interest accrued on the
Revolving Loans through the end of a month shall be payable on the following
Monthly Date, commencing on the first Monthly Date occurring after the date of
this Agreement and at Maturity of the Revolving Loans.  Interest accrued after
Maturity of the Revolving Loans shall be payable on demand.

30


--------------------------------------------------------------------------------


(ii)           No provision of this Agreement or the Revolving Note shall
require the payment of interest in excess of the rate permitted by applicable
law.

Section 2.5            Revolving Credit Non-use Fee.  The Borrower shall pay to
the Bank a fee (the “Revolving Credit Non-use Fee”) in an amount determined by
applying a rate of one-half of one percent (0.50%) per annum to the average
daily excess of the Revolving Credit Commitment over the aggregate outstanding
principal amount of the Revolving Loans.  Such Revolving Credit Non-use Fee
shall be payable to the Bank in arrears on each Quarterly Payment Date after the
date of this Agreement and on the Revolving Credit Termination Date.

Section 2.6            Termination Fee.  If the Borrower terminates the
Revolving Credit Commitment prior to February 15, 2009, then the Borrower shall
pay to the Bank a termination fee (the “Termination Fee”) equal to 1% of the
maximum amount of the Revolving Credit Commitment then being terminated or if
the Borrower reduces the Revolving Credit Commitment below $1,000,000.00 prior
to such date, then the Borrower shall pay to the Bank a Termination Fee equal to
1% of the amount of the reduction below $3,500,000.00; provided, however, that
no Termination Fee is payable in connection with the Borrower’s termination of
the Revolving Credit Commitment following the occurrence of a Cellu Tissue
Prepayment Event.

PART B-BONDS LETTER OF CREDIT

Section 2.7            Bonds Letter of Credit. Pursuant to the Original
Reimbursement Agreement, the Borrower requested that the Bank issue the “Bonds
Letter of Credit” described therein (the “Original Bonds Letter of Credit”) and
the Bank did so; a copy of the Original Bonds Letter of Credit is attached
hereto as Exhibit C-1.  The Borrower hereby requests that the Bank immediately
issue an amendment to the Original Bonds Letter of Credit in the form attached
hereto as Exhibit C-2 (the “Bonds LC Amendment”) (the Original Bonds Letter of
Credit as amended by the Bonds LC Amendment and as it may be further amended,
modified, supplemented or replaced by a Substitute Credit Facility issued by the
Bank from time to time being the “Bonds Letter of Credit”) and deliver the Bonds
LC Amendment to the Trustee.  The Bank agrees to issue and deliver the Bonds
Letter of Credit on the terms and conditions contained in this Agreement.

Section 2.8            Repayment of Advances by the Bank to Honor Drafts Drawn
on the Letter of Credit.  The Borrower hereby agrees to reimburse the Bank for
all Letter of Credit Obligations arising from Drawings on the Bonds Letter of
Credit that are paid by the Bank in accordance with the terms of this
Agreement.  Reimbursement for all such Letter of Credit Obligations shall be
immediately due and payable on the date that the Draw is paid by the Bank except
that, so long as no Default or Event of Default has occurred and is continuing
during the 90 day period commencing on the day on which the Bank’s makes payment
of any “Liquidity Drawing” (as defined in the Bonds Letter of Credit) to pay the
purchase price of any Tendered Bond being purchased on an Optional Tender Date
and ending on the 89th day thereafter (each such date being a “Term Loan
Conversion Date”) and subject to the satisfaction of the other conditions set
forth in Section 2.14(c), the Unreimbursed Amount remaining unpaid on such
Liquidity Drawing on the

31


--------------------------------------------------------------------------------


Term Loan Conversion Date (such Unreimbursed Amount being the “Term Loan
Conversion Amount”) shall be converted to a Term Loan to the Borrower pursuant
to Section 2.14; provided, however, that all monies deposited in the Pledged
Bond Account pursuant to Section 309 of the Indenture from the remarketing of
Pledged Bonds through, to and including the Term Loan Conversion Date shall have
been, or shall be, applied to the payment of such Unreimbursed Amount and
accrued, but unpaid, interest thereon, prior to such conversion.  Until fully
reimbursed, Unreimbursed Amounts shall bear interest at a fluctuating rate per
annum at all times equal to the Default Rate except that Unreimbursed Amounts
arising from the payment of a Liquidity Drawing shall bear interest at a
fluctuating rate per annum equal at all times to the sum of the Prime Rate plus
0.50% through, to but excluding the Term Loan Conversion Date so long as no
Event of Default has occurred and is continuing or, if an Event of Default has
occurred and is continuing, at the Default Rate.

Section 2.9            Bonds Letter of Credit Fees.

(a)           Letter of Credit Fee.  In consideration of the Bank’s issuance of
the Bonds Letter of Credit, the Borrower hereby agrees to pay to the Bank a fee
(the “Letter of Credit Fee”) in advance as follows: (i) on June 30, 2006, the
Borrower paid a Letter of Credit Fee in the amount of $250,719.72 for the period
from July 1, 2006 through June 30, 2007; and (ii) on June 30, 2007 and each year
thereafter, a Letter of Credit Fee in the amount determined by applying a per
annum rate equal to the Applicable Letter of Credit Fee Percentage applied to
the maximum amount then available to be drawn on the Bonds Letter of Credit;
provided, however, that if the Bank extends the Scheduled Expiration Date of the
Bonds Letter of Credit pursuant to Section 2.10, then the Borrower shall pay the
Letter of Credit Fee on the date of such extension (and on the anniversary date
of such date in succeeding years during the term of the Bonds Letter of Credit)
for the first year of such extension, but the amount of such Bonds Letter of
Credit Fee shall be prorated based on the number of days in the then current
unexpired portion of the Bonds Letter of Credit for which the Borrower has
previously paid the Letter of Credit Fee.  If the Borrower fails to pay the
Bonds Letter of Credit Fee when due, the amount of the unpaid Letter of Credit
Fee shall bear interest at the Default Rate. The Bonds Letter of Credit Fee is
earned by the Bank upon payment to the Bank, is non-refundable and is in
addition to all other amounts payable by the Borrower under this Agreement and
the other Loan Documents.

(b)           Optional Redemption Fee. If the Borrower exercises its rights
under Section 8.19 of this Agreement and Section 404 of the Indenture to redeem
Bonds (excluding any redemption required by Section 8.18 or made in connection
with a Cellu Tissue Prepayment Event), the Borrower shall pay to the Bank a fee
(the “Optional Redemption Fee”) equal to 1.00% of the principal amount of the
Bonds being optionally redeemed; provided, however, that no Optional Redemption
Fee shall be required if the Bank exercises its rights under Section 4.2(c) of
this Agreement to require an mandatory redemption of the Bonds.

32


--------------------------------------------------------------------------------


(c)           Transfer Fee.   Any transfer of the Bonds Letter of Credit by the
Trustee shall be made by, and be only effective upon, the Trustee’s providing
the Bank with a “Transfer Certificate” described in the Bonds Letter of Credit
and payment to the Bank by the Borrower of a transfer fee (the “Transfer Fee”)
of $3,000.00 for each transfer and the costs payable to the Bank pursuant to
Section 2.9(d) below in respect of each such transfer.

(d)           Other Fees.  In addition to the Bonds Letter of Credit Fee and the
Transfer Fee, the Borrower shall pay to the Bank, on demand, such fees as are
customarily charged by the Bank from time to time in connection with the
issuance, renewal, amendment and administration of letters of credit (including,
without limitation, a draw fee, renewal fee and amendment fee), as the same may
change from time to time.  If the Borrower fails to pay any such fee when due,
the unpaid amount shall bear interest from the date due until paid at the
Default Rate.

Section 2.10         Expiration, Renewal and Reduction of Letter of Credit.

(a)           The Original Bonds Letter of Credit had an initial Scheduled
Expiration Date of February 15, 2009 and the Bonds LC Amendment has extended the
Scheduled Expiration Date to February 15, 2011.  If the Borrower desires that
the Bank consider renewing the Bonds Letter of Credit by extending the then
Scheduled Expiration Date, then the Borrower shall deliver to the Bank a written
request for such consideration during the period beginning on or after the date
of the Borrower’s delivery to the Bank of the Borrower’s audited annual
financial statements for the Borrower’s 2009 fiscal year and ending on June 30,
2010 (or, if the Bank has previously extended the Bonds Letter of Credit, the
corresponding fiscal year and period relating to the then Scheduled Expiration
Date (e.g. if the Scheduled Expiration Date is extended to February 15, 2012,
then the fiscal year will become the Borrower’s 2010 fiscal year and the period
will end on June 30, 2011).  If the Bank timely receives such request, then the
Bank will notify the Borrower and the Trustee by no later than the immediately
following September 30 of the Bank’s decision to renew or not renew the Bonds
Letter of Credit for an additional period of at least twelve (12) months and, if
the Bank decides to renew the Bonds Letter of Credit, then, by not later than 45
days prior to the Scheduled Expiration Date, the Bank shall deliver to the
Trustee a written amendment to the Bonds Letter of Credit extending the
Scheduled Expiration Date in accordance with the terms of the Bank’s renewal. 
If the Borrower fails to timely request a renewal or if the Bank decides not to
renew the Bonds Letter of Credit, then the Bonds Letter of Credit shall expire
on its then Scheduled Expiration Date without further action on the Bank’s part
unless the Bank, with written notice to the Borrower not later than 45 days
prior to the Scheduled Expiration Date, delivers to the Trustee a written
amendment to the Bonds Letter of Credit extending the Scheduled Expiration Date.

(b)           The Borrower acknowledges and agrees that the Bank shall have no
obligation to renew the Bonds Letter of Credit at any time in the future.  The
Borrower and the Bank each acknowledges and understands that the Bonds will be

33


--------------------------------------------------------------------------------


subject to mandatory redemption or purchase pursuant to the Indenture if the
Bank does not renew the Bonds Letter of Credit thereby resulting in a Drawing
under the Bonds Letter of Credit unless a Substitute Credit Facility is
delivered to the Trustee pursuant to the Indenture.

(c)           In accordance with the procedures set forth in the Bonds Letter of
Credit, the Letter of Credit Amount of the Bonds Letter of Credit shall be
reduced by a sum equal to the principal of and 35 days’ maximum interest on each
Bond which is no longer “Outstanding” under the Indenture.

Section 2.11         Limited Resolution of Issues by the Bank.  The Bank shall
not be called upon to resolve any issues of law or fact with respect to the
honoring or dishonoring of any draft submitted under the Bonds Letter of Credit
other than whether a Draw strictly complies with the Bonds Letter of Credit as
determined in accordance with this Agreement and applicable law.

Section 2.12         Liabilities of the Bank.  Neither the Bank nor any of its
officers or directors shall be liable or responsible for:  (a) the use which may
be made of the Bonds Letter of Credit or for any acts or omissions of the
Issuer, the Trustee, or any assignee or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any
endorsement(s) thereon, even if such documents should, in fact, prove to be in
any or all respects invalid, insufficient, fraudulent or forged; or (c) any
other circumstances whatsoever in making or failing to make payment under the
Letter of Credit, except only that the Borrower shall have a claim against the
Bank, and the Bank shall be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower prove were caused by (i) the Bank’s willful
misconduct or gross negligence in determining whether documents presented under
the Bonds Letter of Credit comply with the terms of such Letter of Credit or
(ii) the Bank’s willful failure to pay under the Bonds Letter of Credit after
the presentation to it by the beneficiary or its permitted assignee or
transferee of a sight draft and certificate strictly complying with the terms
and conditions of the Bonds Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

Section 2.13         Reinstatement of Letter of Credit for Certain Draws.  The
Letter of Credit Amount shall be reduced by each Drawing on the Bonds Letter of
Credit; subject, however, to reinstatement in accordance with the terms of the
Bonds Letter of Credit. The Borrower acknowledges that the Bank shall not have
any obligation to reinstate the amount drawn on the Bonds Letter of Credit
pursuant to any “Final Drawing” described in the Letter of Credit.

Section 2.14         Term Loans.

(a)           Subject to the conditions set forth in Section 2.14(c), the Bank
hereby agrees with the Borrower that, on each Term Loan Conversion Date, the
Bank will convert the relevant Term Loan Conversion Amount to a term loan (each
a “Term Loan” and collectively the “Term Loans”) that will be payable in equal
monthly

34


--------------------------------------------------------------------------------


principal installments in the amount necessary to fully amortize such Term Loan
over the period commencing on the first Monthly Date following the making of
such Term Loan and ending on the Scheduled Expiration Date in effect on the date
of such Term Loan.

(b)           The Borrower agrees to pay interest on each Term Loan at a
fluctuating rate per annum equal at all times to the sum of the Prime Rate plus
1% so long as no Event of Default has occurred and is continuing or, if an Event
of Default has occurred and is continuing, at the Default Rate.  Until Maturity
of the Term Loans, interest accrued on the Term Loans through the end of a month
shall be payable on the following Monthly Date, commencing on the first Monthly
Date occurring after the making of such Term Loan and at Maturity of the Term
Loans.  Interest accrued after Maturity of the Term Loans shall be payable on
demand. No provision of this Agreement or any Term Note shall require the
payment of interest in excess of the rate permitted by applicable law.

(c)           Any request by the Borrower for a Term Loan shall be in writing
and must be given so as to be received by the Bank not later than 11:00 a.m.,
Green Bay, Wisconsin time, on the second (2nd) Business Day preceding the
relevant Term Loan Conversion Date.  Each request for a Term Loan shall be
deemed a representation and warranty by the Borrower that all conditions
precedent specified in Section 6.2 to such Term Loan are satisfied on the date
of such request and on the date the requested Term Loan is made.  Unless the
Bank determines that any applicable condition specified in Section 6.2 has not
been satisfied (in which case the Bank will promptly notify the Borrower in
writing of such determination), the Bank will make the amount of the requested
Term Loan by converting the Term Loan Conversion Amount to such Term Loan.  Each
written request shall be in the form of Exhibit B-2 attached hereto.

Section 2.15         Bond Prepayment Fund.

(a)          On the Effective Date, the Collateral Agent, at the Borrower’s and
the Bank’s direction, has assigned all of its rights in the “Bond Prepayment
Fund” described in the Collateral Agency Agreement (including, without
limitation, any balance thereof) to the Bank as the CITYFOREST Project-Bond
Prepayment Fund (the “Bond Prepayment Fund”) and the Borrower hereby
acknowledges that the Borrower has irrevocably directed the Collateral Agent to
effect such assignment  and agrees that the Bond Prepayment Fund shall be
maintained with the Bank pursuant to this Agreement.

(b)          Subject to Section 2.15(c) below, the Borrower shall cause all
Damages to be deposited promptly into the Bond Prepayment Fund.

(c)          Subject to the Borrower’s right to apply Damages to the repair and
rebuilding of property pursuant to Section 2.15(d) below, amounts on deposit
from time to time in the Bond Prepayment Fund shall, at the direction of the
Bank or the Borrower, be transferred to the Trustee and used to redeem
outstanding Bonds.

(d)          In the event of any loss, damage or destruction of or to any
property

35


--------------------------------------------------------------------------------


of the Borrower or any condemnation of any property of the Borrower, or a sale
thereof in lieu of or in anticipation of, the exercise of the power of
condemnation or eminent domain,  any Damages received by or on behalf of the
Borrower in connection with such loss, damage, destruction or condemnation shall
be used to pay the cost of repairing, rebuilding or restoring such property in
accordance with Section 11 or 12 of the Mortgage, as the case may be.

Section 2.16         Letter of Credit Fee Account.

(a)          On the Effective Date, the Collateral Agent, at the Borrower’s and
the Bank’s direction, has assigned all of its rights in the “Letter of Credit
Fee Account” described in the Original Collateral Agency Agreement (including,
without limitation, the $189,997.75 balance thereof) to the Bank as the
CITYFOREST Project-Letter of Credit Fee Account (the “Letter of Credit Fee
Account”) and the Borrower hereby acknowledges that the Borrower has irrevocably
directed the Collateral Agent to effect such assignment and agrees that the
Letter of Credit Fee Account shall be maintained with the Bank pursuant to this
Agreement.

(b)          On each Monthly Date, the Borrower shall deposit to the Letter of
Credit Fee Account, an amount equal to one-twelfth of the Letter of Credit Fee
payable to the Bank pursuant to Section 2.9(a) of this Agreement on the next
Annual Date following such Monthly Date.

(c)           On each Annual Date, the Bank shall apply amounts on deposit in
the Letter of Credit Fee Account to pay the Letter of Credit Fee to which the
Bank is entitled under Section 2.9(a) of this Agreement.

Section 2.17         Senior Debt Service Reserve Fund.

(a)          Immediately prior to the Cellu Tissue Merger Sub’s acquisition of
the shares of CF Corporation, the Bank has instructed the Collateral Agent to
release any amount on deposit in the “Senior Debt Service Reserve Fund”
described in the Collateral Agency Agreement in excess of $1,000,000.00 to the
Borrower and to transfer such amounts to the Operating Account.  On the
Effective Date, the Collateral Agent, at the Borrower’s and the Bank’s
direction, has assigned all of its rights in such “Senior Debt Service Reserve
Fund” (including, without limitation, the $1,000,000.00 balance thereof) to the
Bank as the CITYFOREST Project-Senior Debt Service Reserve Fund (the “Senior
Debt Service Reserve Fund”) and the Borrower hereby acknowledges that the
Borrower has irrevocably directed the Collateral Agent to effect such assignment
and agrees that the Senior Debt Service Reserve Fund shall be maintained with
the Bank pursuant to this Agreement.

(b)          On each Semiannual Date, the Borrower shall deposit to the Senior
Debt Service Reserve Fund, an amount equal to the difference, if any, between
(a) the Required Senior Reserve Balance as of such date; minus (b) the amount on
deposit in the Senior Debt Service Reserve Fund immediately prior to the deposit

36


--------------------------------------------------------------------------------


provided for in this paragraph (but after giving effect to any withdrawals from
the Senior Debt Service Reserve Fund on such date).

(c)          Amounts on deposit in the Senior Debt Service Reserve Fund shall be
used by the Bank as necessary from time to time to reimburse the Bank for the
account of the Bank for Drawings (other than a Liquidity Drawing that is
convertible into a Term Loan pursuant to Section 2.14) in respect of principal
or interest on the Bonds or other Senior Obligations, in each case when due to
the extent that there are insufficient funds available therefor in the Operating
Account.

(d)          On each Semiannual Date, the Bank shall transfer to the Operating
Account amounts on deposit in the Senior Debt Service Reserve Fund in excess of
the sum of the Required Senior Reserve Balance.

(e)          The Bank shall, upon the written request of the Borrower, transfer
to the Trustee any amount requested by the Borrower for the purpose of redeeming
Bonds on the first date available therefor; provided, however, that after giving
effect to such transfer, the balance of the Senior Debt Service Reserve Fund
shall not be less than the Required Senior Reserve Balance.

(f)           Interest income earned on amounts in the Senior Debt Service
Reserve Fund shall not be withdrawn from the Senior Debt Service Reserve Fund
prior to such time as the Required Senior Reserve Balance has been met, and once
the Required Senior Reserve Balance has been met, such interest income shall be
deposited into the Operating Account.

(g)          The Bank acknowledges that the Senior Debt Service Reserve Fund is
being established by the Borrower as a reasonably required debt service reserve
fund under Section 148 of the Internal Revenue Code of 1986, as amended, funded
in part from “gross proceeds” of the Bonds. The Bank agrees to (A) maintain
records in a form to permit the Borrower and its agents to periodically
calculate rebatable arbitrage, (B) preserve such records for a period of not
less than six months following the date on which the Bonds have been fully
redeemed and paid, (C) to make such records available to the Borrower, the
Issuer or the Trustee upon written request therefor, and (D) upon written
directions by the Borrower, accompanied by a report of the Borrower’s rebate
analyst or any opinion of Bond Counsel, to transfer the “arbitrage rebate
amount” set forth therein to the Trustee for credit to the Rebate Account under
the Indenture.

ARTICLE III
CERTAIN FEES AND COMPUTATIONS

Section 3.1            Amendment Fee.  The Borrower shall pay to the Bank a
non-refundable amendment fee (the “Amendment Fee”) in the amount of $95,000.00. 
The Amendment Fee is earned upon receipt by the Bank and no termination or
reduction of the Revolving Loan Commitment and no failure of the Borrower to
satisfy the conditions set forth in Article VI shall entitle the Borrower to a
refund of any portion of the Amendment Fee.

37


--------------------------------------------------------------------------------


Section 3.2            Computation.  Interest, the Revolving Credit Non-use Fee,
the Letter of Credit Fee and any other fee calculated on a per annum basis shall
be computed on the basis of actual days elapsed and a year of 360 days.


ARTICLE IV
PAYMENTS, PREPAYMENTS, REDUCTION OR
TERMINATION OF THE CREDIT AND SETOFF

Section 4.1            Repayment.  Principal of the Revolving Loans shall be due
and payable in accordance with the provisions of Section 2.3 and this
Article IV. Principal of the Term Loans shall be due and payable in accordance
with Section 2.14 and this Article IV.

Section 4.2            Voluntary and Mandatory Prepayments; Scheduled
Installment Payments.

(a)           Optional Prepayments.  The Borrower, by giving written or
telephonic notice to the Bank by no later than 2:00 p.m. on the Business Day of
a prepayment, may prepay the Loans, in whole or in part, at any time, without
premium or penalty except as provided in Section 2.6.

(b)           Mandatory Prepayment of Loans.

(i)          If, at any time, the aggregate outstanding principal amount of the
Revolving Loans exceeds the lesser at such time of: (A) the Borrowing Base; or
(B) the Revolving Credit Commitment, then the Borrower shall immediately prepay
the Revolving Loans by the amount of such excess together with interest on the
amount prepaid.

(ii)         The Borrower shall prepay the principal amount of the Term Loans
contemporaneously with the Trustee’s and/or the Borrower’s receipt of any
proceeds from the remarketing or redemption of the Pledged Bonds in accordance
with Section 309 of the Indenture.

(iii)        The Borrower shall prepay the principal amount of the Term Loans
contemporaneously with the effectiveness of the Borrower’s termination of the
Revolving Credit Commitment together with all unpaid accrued interest thereon.

(iv)        If a Cellu Tissue Prepayment Event occurs, then the Borrower shall
prepay all of the Obligations by not later than the 180th calendar day (or, if
such day is not a Business Day, the immediately following Business Day) after
the date of the Borrower’s receipt of the Bank’s written demand for prepayment
of the Obligations.

38


--------------------------------------------------------------------------------


(c)           Mandatory Redemption of Bonds.

(i)          If required by, and as directed by, the Bank, the Borrower,
contemporaneously with the Borrower’s receipt of any Net Proceeds arising from
the issuance of any equity interest in the Borrower or options or warrants or
other rights to acquire the same shall: (i) exercise its rights under Section
404 of the Indenture to optionally redeem Bonds by the amount of such Net
Proceeds; and/or (ii) deposit such Net Proceeds in the Cash Collateral Account
described in Section 10.4 of this Agreement to secure the payment of the
Obligations in accordance with Section 10.4.

(ii)         If the Borrower terminates the Revolving Credit Commitment, then,
prior to or contemporaneously with the termination of the Revolving Credit
Commitment, the Borrower shall have exercised its rights under Section 404 of
the Indenture to optionally redeem the Bonds or shall have caused the Bonds
Letter of Credit to be replaced by a “Substitute Credit Facility” permitted by
the Indenture.

(iii)        If a Cellu Tissue Prepayment Event occurs, then, by no later than
the 180th calendar day (or, if such day is not a Business Day, the immediately
following Business Day) after the date of the Borrower’s receipt of the Bank’s
written demand for prepayment of the Obligations, the Borrower shall have
exercised its rights under Section 404 of the Indenture to optionally redeem the
Bonds or shall have caused the Bonds Letter of Credit to be replaced by a
“Substitute Credit Facility” permitted by the Indenture.

(d)          Application of Term Loan Prepayments. Any optional or mandatory
partial prepayment of the Term Loans shall be applied to the Term Loans on a
first made, first paid basis and the partial prepayments applied to any Term
Loan shall be applied against the installments due thereon in the inverse order
of maturities.

Section 4.3            Optional Reduction or Termination of Revolving Credit
Commitment.  The Borrower may, at any time, upon no less than two (2) Business
Days’ prior written notice received by the Bank, permanently reduce the
Revolving Credit Commitment, with any such reduction in a minimum amount of
$100,000.00 or an integral multiple thereof; provided, however, that the
Borrower may not reduce the Revolving Credit Commitment below the aggregate
outstanding principal amount of the Revolving Loans.  The Borrower may, at any
time when no Revolving Loans are outstanding, upon not less than three (3)
Business Days’ prior written notice to the Bank, terminate the Revolving Credit
Commitment in its entirety; provided, however, that, as a condition to such
termination, the Borrower shall also cause the Bonds Letter of Credit to be
replaced by a “Substitute Credit Facility” permitted by the Indenture.  Upon
termination of the Revolving Credit Commitment, the Borrower shall pay to the
Bank the Term Loans, all accrued and unpaid interest on the Loans, the unpaid
Revolving Credit Non-use Fee accrued to the date of such termination and all
other unpaid Obligations of the Borrower to the Bank hereunder with respect to
the Loans, the Revolving Credit Commitment, the

39


--------------------------------------------------------------------------------


Letter of Credit Obligations and the Bonds Letter of Credit.  Any reduction in,
or termination of, the Revolving Credit Commitment prior to February 15, 2009
shall be accompanied by the Termination Fee, if any, required to be paid by the
Borrower to the Bank pursuant to Section 2.6.

Section 4.4            Payments.  All payments and prepayments of principal of,
and interest on, the Notes and all fees, expenses and other Obligations under
the Loan Documents payable to the Bank shall be made without deduction, set-off,
or counterclaim in immediately available funds not later than 2:00 p.m., Green
Bay time, on the dates due at the main office of the Bank in Green Bay,
Wisconsin.  Funds received on any day after such time shall be deemed to have
been received on the next Business Day.  Whenever any payment to be made
hereunder or on any  Note shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of any interest or
fees.  The Borrower authorizes the Bank to charge any of the Borrower’s accounts
maintained at the Bank for the amount of any payment or prepayment on any Note
or other amount owing pursuant to any of the other Loan Documents.  The Borrower
hereby authorizes the Bank, at its sole discretion, to make a Revolving Loan in
order to pay, on behalf of the Borrower, any amount due on any Note or pursuant
to any of the other Loan Documents without further action on the part of the
Borrower and regardless of whether the Borrower is able to comply with the
terms, conditions and covenants of this Agreement at the time of such Revolving
Loan.

ARTICLE V
ADDITIONAL PROVISIONS RELATING TO THE LOANS

Section 5.1            Increased Costs.  In the event that any Regulatory Change
reduces or shall have the effect of reducing the rate of return on the Bank’s
capital or the capital of its parent corporation as a consequence of the Loans
evidenced hereby or the Commitment hereunder or the Bonds Letter of Credit
issued pursuant hereto to a level below that which the Bank or its parent
corporation could have achieved but for such Regulatory Change (taking into
account Bank’s policies and the policies of its parent corporation with respect
to capital adequacy), then Borrower shall, within twenty days after written
notice and demand from Bank, pay to Bank additional amounts sufficient to
compensate Bank or its parent corporation for such reduction.  Determinations by
Bank for purposes of this Section 5.1 of the additional amounts required to
compensate Bank shall be determinative in the absence of manifest error.  If the
Bank fails to give such notice within 60 days after it obtains knowledge of such
an event, then the Bank shall, with respect to compensation payable pursuant to
this Section, only be entitled to payment under this Section for costs incurred
from and after the date 60 days prior to the date that the Bank does give such
notice.  In determining such amounts, the Bank may use any reasonable averaging,
attribution and allocation methods. Failure on the part of the Bank to demand
compensation under this Section for any period shall not constitute a waiver of
the Bank’s rights to demand compensation for any subsequent period.

Section 5.2            Funding Through the Sale of Participation. The Borrower
acknowledges that the Bank may fund all or any part of the Loans or the Letter
of Credit Obligations by sales of participation to various participants and
agrees that the Bank may,

40


--------------------------------------------------------------------------------


in invoking its rights under this Article V, demand and receive payment for
reasonable costs and other amounts incurred by, or allocable to, any such
participant, or take other action arising from circumstances applicable to any
such participant, to the same extent that such participant could demand and
receive payments, or take other action, under this Article V or if such
participant were the Bank under this Agreement except that no participant’s
claims for payment of costs and other amounts under this Article V shall exceed
the amount which the Bank would have received had the Bank not sold a
participation to such participant.


ARTICLE VI
CONDITIONS PRECEDENT

Section 6.1           Conditions of Effective Date; etc.  The Effective Date of
this Agreement and the obligation of the Bank to issue the Bonds LC Amendment
and to make any Revolving Loan or Term Loan shall be subject to the satisfaction
of the conditions precedent in addition to the applicable conditions precedent
set forth in Section 6.2 below, at the Borrower’s sole cost and expense:

(a)            A Replacement Revolving Note appropriately completed and duly
executed by the Borrower;

(b)            The Indemnity Assignment/Amendment in the form provided by the
Bank appropriately completed and duly executed by the Borrower;

(c)            The Mortgage Assignment/Amendment in the form provided by the
Bank appropriately completed and duly executed by the Borrower;

(d)            The Rent Assignment/Amendment in the form provided by the Bank
appropriately completed and duly executed by the Borrower;

(e)            The Security Agreement Assignment/Amendment in the form provided
by the Bank appropriately completed and duly executed by the Borrower;

(f)             An Assignment by the Collateral Agent to the Bank of each
deposit account control agreement made by a depository bank in favor of the Bank
and amendment thereof in the form provided by the Bank appropriately completed
and duly executed by the Borrower, the Collateral Agent and the depository bank
that is a counterparty thereto;

(g)            The Cellu Tissue Bank Guaranty in the form provided by the Bank
appropriately completed and duly executed by Cellu Tissue;

(h)            The other Loan Documents appropriately completed and duly
executed by the Borrower and the other parties thereto;

41


--------------------------------------------------------------------------------


(i)             A certificate of the Secretary of each Loan Party having
attached (A) a copy of the corporate resolution of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents, certified by the
Secretary or an Assistant Secretary of the Borrower; (B) an incumbency
certificate showing the names and titles, and bearing the signatures of, the
officers of such Loan Party  authorized to execute the Loan Documents; and (C) a
copy of the bylaws of such Loan Party with all amendments thereto;

(j)             A copy of the articles or certificate of incorporation of each
Loan Party with all amendments thereto, certified by the appropriate
governmental official of the jurisdiction of its incorporation as of a date
acceptable to the Bank;

(k)            Certificates (or other evidence) of good standing for each Loan
Party in the jurisdiction of its incorporation and, in the case of the Borrower,
such other states as, in accordance with the standards set forth in Section 7.1,
the Borrower is required to qualify to do business, certified by the appropriate
governmental officials as of a date acceptable to the Bank;

(l)             A No Default Certificate in a form provided by the Bank executed
by a Financial Officer of the Borrower;

(m)           Receipt in immediately available funds of the Amendment Fee;

(n)            A Borrowing Base Certificate as of a date satisfactory to the
Bank prepared and executed by a Financial Officer of the Borrower;

(o)            An opinion of counsel to the Loan Parties, addressed to the Bank,
in form and substance satisfactory to the Bank;

(p)            A copy of the Borrower’s unaudited financial statements prepared
in accordance with Section 8.14(a) of this Agreement certified by a Financial
Officer of the Borrower and a Compliance Certificate showing pro forma
compliance with this Agreement as of February 28, 2007 certified by a Financial
Officer of the Borrower;

(q)            All other documents that are required to be delivered to, or
obtained by the Trustee in connection with the delivery of an extension of the
Scheduled Expiration Date contemplated by the Bonds LC Amendment pursuant to
Section 1202 or 1401 of the Indenture;

(r)             Certified copies of the Cellu Tissue Merger Agreement and the
other Cellu Tissue Merger Documents described on Schedule 6.1(r) attached hereto
and incorporated herein by reference certified as a true and correct copies by a
Financial Officer of the Cellu Tissue;

(s)            A Certificate appropriately completed and duly executed by a
Financial Officer of Cellu Tissue stating to the effect that the Cellu Tissue
Merger

42


--------------------------------------------------------------------------------


has been consummated in accordance with the terms Cellu Tissue Merger Documents
together with evidence that the Articles (or Certificate) of Merger have been
filed in the respective offices of the Minnesota Secretary of State and Delaware
Secretary of State;

(t)             Copies of the Cellu Tissue Senior Notes Loan Documents certified
as a true and correct copies by a Financial Officer of Cellu Tissue together
with evidence satisfactory to the Bank that Cellu Tissue has received at least
$20,000,000 from the issuance of “Additional Securities” pursuant to the terms
of the Cellu Tissue Senior Notes Indenture;

(u)            Copies of the Cellu Tissue Credit Facility Loan Documents
certified as a true and correct copies by a Financial Officer of Cellu Tissue
together with evidence satisfactory to the Bank that the Cellu Tissue JPMorgan
Credit Agreement has become effective in accordance with the terms of the Cellu
Tissue JPMorgan Credit Agreement;

(v)            Evidence satisfactory to the Bank that: (i) all conditions
precedent to the consummation of any of the Cellu Tissue Merger Transactions
have been satisfied or waived; (ii) all necessary regulatory approvals to the
consummation of the Cellu Tissue Merger Transactions have been obtained; (iii)
no litigation exists relating to the Cellu Tissue Merger Transactions; and (iv)
the Cellu Tissue Merger Transactions (excluding those described in clause (c) of
the definition of “Cellu Tissue Merger Transactions”) have been consummated in
full in accordance with the terms of the Cellu Tissue Merger Transaction
Documents;

(w)          Evidence of insurance for all insurance required by the Loan
Documents; and

(x)            Such other approvals, opinions or documents as the Bank may
reasonably request.


SECTION 6.2            CONDITIONS PRECEDENT TO EFFECTIVE DATE; ETC.  THE
EFFECTIVE DATE OF  THIS AGREEMENT AND OBLIGATION OF THE BANK TO MAKE ANY LOAN
HEREUNDER (INCLUDING ANY REVOLVING LOAN OR TERM LOAN ) OR TO ISSUE THE BONDS LC
AMENDMENT HEREUNDER SHALL BE SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:

(a)           Before and after giving effect to the making of such Loan or the
issuing of the Bonds LC Amendment, the representations and warranties contained
in Article VII shall be true and correct, as though made on the date of the
making of such Loan or the issuing of the Bonds LC Amendment except that, after
the delivery of any financial statements to the Bank in accordance with
Section 8.14(a) or (d), the representations and warranties set forth in
Section 7.5 shall be deemed a reference to the audited or unaudited financial
statements then most recently delivered to the Bank;

43


--------------------------------------------------------------------------------


(b)           Before and after giving effect to the making of such Loan or the
issuing of the Bonds LC Amendment, no Default or Event of Default shall have
occurred and be continuing; and

(c)           In the case of: (i) a Revolving Loan, the Bank shall have received
the Borrower’s request for a Revolving Loan as required by Section 2.2; or (ii)
a Term Loan, the Bank shall have received the Borrower’s request for a Term Loan
as required by Section 2.14 and the Term Note evidencing such Term Loan in the
form provided by the Bank appropriately completed and duly executed by the
Borrower.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES

To induce the Bank to enter into this Agreement, to grant the Commitment and to
make Loans and to issue the Bonds Letter of Credit, the Borrower represents and
warrants to the Bank:

Section 7.1           Existence. Etc. The Borrower is a limited liability
company duly formed and validly existing under the laws of the State of
Minnesota.  The Borrower has all power and authority to do business in, and is
in good standing in, all other jurisdictions where the nature of its business or
the nature of the property owned or leased by it makes such qualification
necessary, except where the failure to effect such qualification could not
reasonably be expected to cause a Material Adverse Occurrence. The Borrower has
all power and authority to own its properties.

Section 7.2            Due Authorization, No Breach, No Liens. The execution,
delivery and performance by the Borrower of each Transaction Document to which
the Borrower is a party are within the Borrower’s powers, have been duly
authorized by all necessary action by the managing member of the Borrower, and
do not contravene (a) the Borrower’s articles of organization, certificate of
formation, operating agreement, member control agreement,  limited liability
company agreement or other organizational document, (b) any Governmental Rule or
(c) any indenture, loan or credit agreement or any other material  agreement,
lease or instrument to which the Borrower is a party or by which it or any of
its properties may be bound; and such execution, delivery and performance do not
result in or require the creation of any Lien upon or with respect to any of the
Borrower’s properties, other than Permitted Liens.  The Borrower is not in
default under or in violation of any such law, statute, rule or regulation,
order, writ, judgment, injunction, decree, determination or award or any such
indenture, loan or credit agreement or other material agreement, lease or
instrument in any case in which the consequences of such default or violation
could reasonably be expected to cause a Material Adverse Occurrence.  No Default
or Event of Default has occurred and is continuing.

Section 7.3            Governmental Approvals.  No Governmental Approval is
required for the due execution, delivery and performance by the Borrower of the
Transaction Documents to which it is a party, other than those already obtained
and those not yet required but obtainable in the ordinary course as and when
required. The Governmental Approvals set forth on Schedule 7.3 attached hereto
and incorporated herein by reference constitute all of the Governmental
Approvals necessary for the lawful ownership, operation and maintenance of the
Plant.

44


--------------------------------------------------------------------------------


Section 7.4            Transaction Documents.  The Transaction Documents to
which the Borrower is a party are the valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies. The
Transaction Documents are in full force and effect in all material respects and
no default under any Transaction Document has occurred and is continuing.

Section 7.5            Financial Condition.

(a)          The Borrower’s audited financial statements as at December 31, 2005
and unaudited financial statements dated December 31, 2006, as heretofore
furnished to the Bank, have been prepared in accordance with GAAP on a
consistent basis (except, in the case of the unaudited financial statements, 
for the omission of footnotes and prior period comparative data required by GAAP
and for variations from GAAP which in the aggregate are not material) and fairly
present the financial condition of the Borrower  as at such dates and the
results of its operations and changes in financial position for the respective
periods then ended. The Borrower has no material liabilities which have not been
disclosed in such financial statements or otherwise disclosed in writing to the
Bank.  Since December 31, 2005, no event has occurred which could reasonably be
expected to cause a Material Adverse Occurrence.

(b)           The pro forma unaudited balance sheet of the Borrower delivered to
the Bank has been prepared on a basis in conformity with GAAP (except for the
omission of footnotes and prior period comparative data required by GAAP and for
variations from GAAP which in the aggregate are not material and for
reallocations of values with respect to categories of assets acquired in
connection with, and adjustment for actual fees, expenses and transaction costs
incurred in connection with, the Cellu Tissue Merger Transactions) and presents
fairly the financial condition of the Borrower, assuming consummation of the
Cellu Tissue Merger Transactions.

(c)           The projections provided to the Bank have been prepared on the
basis of the assumptions which are set forth therein.  Such projections have
been prepared in good faith and represent, on the date of this Agreement, the
good faith opinion of the Borrower’s management as to the most probable course
of business of the Borrower on the basis of the assumptions which are set forth
therein.

Section 7.6            Material Contracts.   Neither the Borrower nor any of its
property is a party to, or bound by, any Material Contracts.

Section 7.7            Proceedings. There is no pending or, to the best of the
Borrower’s knowledge, threatened action or proceeding which is material before
any court, governmental agency or arbitrator to which the Plant, the Borrower or
any Affiliate thereof, or the property of any of the foregoing, is or may become
a party, which could, if

45


--------------------------------------------------------------------------------


adversely determined,  reasonably be expected to cause a Material Adverse
Occurrence or which purports to affect or challenge the legality, validity or
enforceability of any Transaction Document. All pending or threatened
proceedings or claims are disclosed on Schedule 7.7 attached hereto and
incorporated herein by reference.

46


--------------------------------------------------------------------------------


Section 7.8            Compliance with Laws. Etc.  The Borrower is in material
compliance with all statutes and Governmental Rules and Governmental Approvals
applicable to the Borrower, its properties and operations except to the extent
that such noncompliance could not reasonably be expected to constitute a
Material Adverse Occurrence. Without limiting the generality of the foregoing,
the Plant complies in all material respects with all applicable Governmental
Approvals and Governmental Rules, including zoning, environmental protection,
use and land use and building laws, ordinances and regulations, except to the
extent that such noncompliance could not  reasonably be expected to constitute a
Material Adverse Occurrence. The Borrower has no knowledge of any notices of
violations of any such laws, ordinances or regulations issued by any
Governmental Person having jurisdiction over the Borrower or its properties.

Section 7.9            Taxes.  The Borrower has filed all tax returns (federal,
state and local) required to be filed by it and has paid or caused to be paid
all taxes due for the periods covered thereby, including interest and penalties,
except for any such taxes, interest or penalties which are being timely
contested in good faith and by proper proceedings and in respect of which the
Borrower has set aside adequate cash (or cash equivalent) reserves for the
payment thereof.

Section 7.10         ERISA.  No Reportable Event has occurred during the
five-year period prior to the date on which this representation is made with
respect to any Plan that has resulted, or could reasonably be expected to
result, in a Material Adverse Occurrence. Each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code. The present value
of all accrued benefits under all Single Employer Plans maintained by the
Borrower or any of its ERISA Affiliates (based on those assumptions used to fund
the Plans) did not, as of the last annual valuation date prior to the date on
which this representation is made, exceed the value of the assets of such Plans
by an aggregate amount greater than $100,000.00. Neither the Borrower nor any of
its ERISA Affiliates has had a complete or partial withdrawal (as defined in
Section 4201 of ERISA) from any Multiemployer Plan that has resulted, or could
reasonably be expected to result, in a Material Adverse Occurrence. The present
value (determined using actuarial and other assumptions that are reasonable in
respect of the benefits provided and the employees participating) of the
liability of the Borrower and each ERISA Affiliate for post-retirement benefits
(excluding benefits required by Section 4980B of the Code and similar
Governmental Rules) to be provided to their current and former employees under
any Plans that include “welfare benefit plans” (as defined in Section 3(1) of
ERISA) does not, in the aggregate, exceed the assets under all such Plans that
are allocable to such benefits by an amount that could reasonably be expected to
result in a Material Adverse Occurrence.

Section 7.11         Business.  The sole business of the Borrower is the
operation of the Plant and the sale of Inventory.

Section 7.12         Insurance.  All insurance required by Section 8.8, in each
case required to be in effect on the Effective Date, is in full force and
effect.

Section 7.13         Title to Collateral.  The Borrower possesses good and
marketable title to the Collateral that it purports to own, including all
properties and assets referred to in

47


--------------------------------------------------------------------------------


the most recent  financial statements of the Borrower referred to in Section 7.5
(other than property disposed of since the date of such financial statements in
the ordinary course of business). None of the properties, revenues or assets of
any such Person is subject to a Lien, except for Liens permitted under Section
9.1.

Section 7.14         Security Documents; Liens.  The Security Documents: (a)
create valid and first priority security interests in the Collateral, subject
only to the Liens permitted under Section 9.1; and (b) are “Permitted Liens” as
defined in the Cellu Tissue Senior Notes Indenture and are permitted under
Section 6.02 of the Cellu Tissue JPMorgan Credit Agreement; provided, however, 
the Lien granted by the Borrower under the Security Agreement may not be 
permitted under the terms of the Cellu Tissue Senior Secured Notes Indenture to
the extent that the  “Collateral” described in the Security Agreement includes
any manufacturing or other facility not located on the property subject to the
Mortgage and acquired by the Borrower following the consummation of the Cellu
Tissue.

Section 7.15         Sufficiency of Rights.  All roads necessary for the full
utilization of the Plant for its intended purpose have been completed. The
Borrower has all rights and property interests that are required to enable the
Borrower to obtain all services, materials and rights required for the operation
and maintenance of the Plant.

Section 7.16         Disclosure.  No exhibit, schedule, report or other
information (unless superseded by a subsequently provided, corrected exhibit,
schedule or report or by corrected information) provided by the Borrower or any
of its Affiliates or their respective agents to the  Bank in connection with the
negotiation and execution of the Transaction Documents to which the Borrower is
party and otherwise in connection with the transactions contemplated thereby
contains any material misstatement of fact or omits to state a material fact
necessary to make the statements contained therein taken as a whole not
misleading, as of the date provided.

Section 7.17         Use of Bond Proceeds.  No Bond Proceeds were used to
acquire any security in any transaction which is subject to Sections 13 and 14
of the Securities Exchange Act of 1934.

Section 7.18         Margin Stock.  The Borrower is not engaged in the business
of extending credit for the purpose of buying or carrying margin stock (within
the meaning of Regulation U issued by the Federal Reserve Board), and no
proceeds of any Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

Section 7.19         Incorporation of Representations and Warranties.  Each of
the following representations and warranties were true and correct when made and
if any such representation and warranty is a continuing representation and
warranty under the relevant Transaction Document as of the Effective Date, then
such continuing representation and warranty is true and correct as of the
Effective Date:

(a)          all representations and warranties of the Borrower in the Bond

48


--------------------------------------------------------------------------------


Documents to which the Borrower;

(b)          all representations and warranties of the Borrower in any Cellu
Tissue Senior Secured Notes Loan Documents to which the Borrower is party or
pertaining to the Borrower or any of its properties in any Cellu Tissue Senior
Secured Notes Loan Document (for purposes of providing an example as to the
scope of the representations and warranties covered by this Section, but without
limiting the terms of this Section, any representation of warranty in any Cellu
Tissue Senior Secured Notes Loan Document pertaining to a “Subsidiary”, a
“Restricted Subsidiary”, a “Subsidiary Guarantor”, a “Grantor”, a “Mortgagor”, a
“Trustor” or words to similar effect pertaining to the Borrower shall be deemed
covered by this Section);

(c)          all representations and warranties of the Borrower in any Cellu
Tissue Credit Facility Loan Document or party or pertaining to the Borrower or
any of its properties in any Cellu Tissue Credit Facility Loan Document (for
purposes of providing an example as to the scope of the representations and
warranties covered by this Section, but without limiting the terms of this
Section, any representation of warranty in any Cellu Tissue Credit Facility Loan
Document pertaining to a “Subsidiary”, a “Loan Guarantor”, a “Loan Party”, a
“Grantor”, a “Mortgagor”, a “Trustor” or words to similar effect pertaining to
the Borrower  shall be deemed covered by this Section); and

(d)          all representations and warranties of, or pertaining relating to,
the Borrower or any of its properties in any Cellu Tissue Merger Document.

The Borrower has no knowledge that any of the representations and warranties
made in the Transaction Documents by or on behalf of any party thereto other
than the Borrower is untrue or incorrect in any material respect.

Section 7.20         Status.  The Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or an “investment advisor” within
the meaning of the Investment Company Act of 1940, as amended.

Section 7.21         Broker’s Fees.  Except as disclosed on Schedule 7.21
attached hereto and incorporated herein by reference,  the Borrower has not
dealt with any Person who may be entitled to any finder’s fee, brokerage
commission, loan commission or other sum in connection with the transactions
contemplated by this Agreement. The Borrower hereby agrees to indemnify, defend
and hold harmless the Bank against any and all loss, liability, cost or expense,
including reasonable attorneys’ fees, that such parties may suffer or sustain
with respect to any finder’s fee, brokerage commission or other sum due in
connection with this Agreement.

Section 7.22         Leases; Other Agreements.  Except as set forth on Schedule
7.22 attached hereto and incorporated herein by reference, there are no leases
or subleases affecting the Plant. As of the date of this Agreement, there are no
contracts or agreements materially affecting the use, operation or maintenance
of the Plant.

49


--------------------------------------------------------------------------------


Section 7.23         Official Statement.  Intentionally Deleted.

Section 7.24         Environmental Matters.   Except as otherwise disclosed in
the Environmental Reports listed in Schedule 1 to the Environmental Indemnity:
(a) to the best knowledge of the Borrower, there are no facts, circumstances,
conditions or occurrences regarding the Property that could reasonably be
anticipated (i) to form the basis of a Hazardous Materials Claim against the
Property, the Borrower or any of its officers, directors, employees, or agents
or, to the best knowledge of the Borrower, any other Persons occupying or
conducting operations on or about the Property, that individually or in the
aggregate could reasonably be expected to result in a Material Adverse
Occurrence, (ii) to cause the Property to be subject to any restrictions on its
ownership, occupancy, use (other than those imposed pursuant to the Permits
described in Schedule 7.3 attached hereto) or transferability under any
applicable Environmental Law, or (iii) to require the filing or recording of any
notice, registration, permit or disclosure documents under any applicable
Environmental Law, except for any necessary recording or filing of the Permits
described in Schedule 7.3 attached hereto; (b) all Governmental Approvals
required under Environmental Laws to operate the Project and the Plant are
identified in Schedule 7.3 attached hereto; and (c) the representations and
warranties set forth in Section 2 of the Environmental Indemnity are
incorporated herein by reference as though fully set forth herein.

Section 7.25         Transactions with Affiliates.  Except as disclosed in
Schedule 7.25 attached hereto and incorporated herein by reference, the Borrower
is not a party to any agreement with or subject to any commitment in favor of
any Affiliate of the Borrower.

Section 7.26         Ownership and Control.  Each of the Borrower’s equity
holders, and the percentage of each such equity holders’ ownership interest, is
set forth in Schedule 7.26 attached hereto and incorporated herein. All of the
issued and outstanding Equity Interests of the Borrower are duly authorized,
validly issued, fully paid and non-assessable.  Except as set forth in said
Schedule, the Borrower has not granted or issued, and has not agreed to grant or
issue, any options, warrants or similar rights to any Person to acquire any
Equity Interests of, or other securities convertible into, the Borrower’s Equity
Interests.

Section 7.27         Indebtedness.  Except for Indebtedness permitted by Section
9.2, the Borrower does not have any Indebtedness.

Section 7.28         Guaranty or Suretyship.  Except for Contingent Obligations
permitted by Section 9.4, the Borrower is not a party to any contract of
guaranty or suretyship and none of its assets is subject to such a contract.

Section 7.29         Trademarks, Patents.  The Borrower possesses or has the
right to use all of the patents, trademarks, trade names, service marks and
copyrights, and applications therefor, and all technology, know-how, processes,
methods and designs used in or necessary for the conduct of its business,
without known conflict with the rights of others.  Schedule 7.29 attached hereto
and incorporated herein by reference is a complete list of all such patents and
trademarks.

Section 7.30         Public Utility Holding Company Act.  Intentionally Deleted.

50


--------------------------------------------------------------------------------


Section 7.31         Subsidiaries.  The Borrower does not have any Subsidiaries.

Section 7.32         Partnerships and Joint Ventures.  The Borrower is not a
partner (limited or general) or joint venturer in any partnerships or joint
ventures.

Section 7.33         Use of Proceeds.  The Revolving Loans will be used to pay
the “Revolving Loans” made pursuant to the Original Reimbursement Agreement, to
provide working capital to the Borrower and for other general corporate
purposes.

Section 7.34         Solvency.  The Borrower is Solvent after giving effect to
the making of the Loans in the full amount available hereunder, the issuance of
the Bonds Letter of Credit, the incurrence of any other Indebtedness pursuant to
the Loan Documents, and the granting of Liens pursuant to the Loan Documents.


SECTION 7.35         CONTRACTS; LABOR MATTERS.  EXCEPT AS DISCLOSED ON SCHEDULE
7.35 ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE: (A) THE BORROWER IS
NOT A PARTY TO ANY CONTRACT OR AGREEMENT, OR SUBJECT TO ANY CHARGE, CORPORATE
RESTRICTION, JUDGMENT, DECREE OR ORDER, THE PERFORMANCE OF WHICH COULD
REASONABLY BE EXPECTED TO CAUSE A MATERIAL ADVERSE OCCURRENCE; (B) ON THE
EFFECTIVE DATE: (I) THE BORROWER IS NOT A PARTY TO ANY LABOR DISPUTE; AND (II)
THERE ARE NO STRIKES OR WALKOUTS RELATING TO ANY LABOR CONTRACTS TO WHICH THE
BORROWER IS SUBJECT.

Section 7.36         Trading with the Enemy Act.  The execution of this
Agreement and the use of the proceeds of the Loans does not violate the Trading
with the Enemy Act of 1917, as amended, nor any of the foreign assets control
regulations promulgated thereunder or the under the International Emergency
Economic Powers Act or the U.N. Participation Act of 1945. Neither the Borrower
nor any person who owns a controlling interest in or otherwise controls the
Borrower or any Subsidiary of the Borrower is listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders.

Section 7.37         Survival of Representations. All representations and
warranties contained in this Article VII shall survive the delivery of the
Notes, the making of the Loans evidenced thereby, the issuance of the Bonds
Letter of Credit and any investigation at any time made by or on behalf of the
Bank shall not diminish the Bank’s rights to rely thereon.


ARTICLE VIII
AFFIRMATIVE COVENANTS

From the date of this Agreement and thereafter until the Commitment and the
Bonds Letter of Credit are terminated or expired and the Loans, the Letter of
Credit Obligations and all other Obligations of the Borrower to the Bank
hereunder and under the Notes and the other Loan Documents have been paid in
full, unless the Bank shall otherwise expressly consent in writing:

Section 8.1            Preservation of Existence. Etc.  The Borrower shall: (a)
preserve and maintain its legal existence, rights, franchises and privileges in
the jurisdiction of its

51


--------------------------------------------------------------------------------


incorporation except where the failure to do so can be cured without any adverse
effect on the Borrower’s rights, franchises or privileges; and (b) qualify and
remain qualified as a foreign corporation in each jurisdiction in which such
qualification is necessary or desirable in view of its business and operations
or the ownership of its properties, except where the failure to so qualify or
remain qualified could not reasonably be expected to result in a Material
Adverse Occurrence.

Section 8.2            Governmental Approvals.  The Borrower shall maintain in
effect and comply with at all times in all material respects, all Governmental
Approvals except where non-compliance could not reasonably be expected to result
in a Material Adverse Occurrence.

Section 8.3            Maintenance of Properties, Etc.,  The Borrower shall
maintain and preserve all of its properties necessary in the conduct of its
business in good working order and condition, ordinary wear and tear, and
obsolescence, excepted.

Section 8.4            Maintenance and Operation of the Plant.  The Borrower
shall administer, maintain, repair and operate the Plant (including the making
from time to time of all necessary renewals and replacements), in a sound and
workmanlike manner consistent with good engineering practice and safety
standards, ordinary wear and tear and obsolescence excepted, and substantially
in accordance with sound tissue mill industry practices and in compliance with
the Bond Documents and the Loan Documents and all applicable Governmental
Approvals.

Section 8.5            Maintenance of Security Interests.  The Borrower shall
take or cause to be taken all actions that may be necessary or that the Bank may
reasonably request to maintain and preserve the security interests and Liens
created by the Security Documents and the priority thereof, including without
limitation executing any and all further instruments (including financing
statements, continuation statements and similar statements with respect to any
of the Security Documents) reasonably requested by the Bank for such purpose.

Section 8.6            Performance of Transaction Documents.  The Borrower
shall: (a) perform and observe all material terms and provisions of each Bond
Document, each Cellu Tissue Senior Secured Notes Loan Document and each Cellu
Tissue Credit Facility Loan Document to be performed or observed by the
Borrower; (b); maintain each Bond Document in full force and effect; and (c)
enforce each Bond Document in accordance with its terms and take all actions
concerning enforcement of each Bond Document as the Bank may from time to time
reasonably request.

Section 8.7            Payment of Taxes. Etc.  The Borrower shall pay and
discharge all taxes, assessments and governmental charges or levies imposed upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims (including claims for labor, materials and
supplies to the extent Liens relating thereto are not Permitted Liens), which,
if unpaid, might become a lien or charge upon any properties of the Borrower,
provided that the Borrower shall not be required to pay any such tax,
assessment, charge, levy or claim which is being timely contested in good faith
and by proper proceedings and in respect of which the Borrower has set aside
adequate cash (or cash equivalent) reserves for the payment thereof; provided,
however that, in all events, the

52


--------------------------------------------------------------------------------


Borrower shall pay or cause to be paid all such taxes, assessments, charges or
levies forthwith upon the commencement of foreclosure of any Lien which may have
attached as security therefor.

Section 8.8            Maintenance of Insurance.

(a)           General Requirements.  The Borrower shall maintain or cause to be
maintained in effect, in amounts, from carriers with an A.M. Best Company Key
Rating Guide of “A-IX” or better and authorized to do business in the State of
Wisconsin, and in form satisfactory to the Bank, the insurance described in the
Bond Documents and such other insurance as the Bank shall reasonably request
from time to time, and shall maintain such additional insurance as set forth in
Schedule 8.8 attached hereto and incorporated herein by reference.

(b)           Certificates of Insurance.  By no later than 10 days prior to the
then current expiration date of the polices shown on any insurance certificate
delivered by the Borrower to the Bank, the Borrower shall deliver to the Bank
updated certificates of insurance for all insurance required under any Bond
Document or Loan Document. Such certificates shall be executed by each
respective insurer or by an authorized representative of each insurer.  Such
certificates shall identify the underwriters or companies issuing such
insurance, the type of insurance, the policy term and shall specifically list
the special provisions enumerated for such insurance in any of the Bond
Documents or Loan Documents.

(c)           Insurance Reports.  Concurrently with the delivery of the
certificates required in (b) above at least 10 days prior to the expiration of
any insurance policy, the Borrower shall deliver to the Bank a letter from the
Borrower’s insurance broker, signed by an officer of the broker, stating that
all premiums then due have been paid and that, in the opinion of such broker,
the Borrower’s insurance then carried or to be renewed meets or exceeds the
requirements of the Bond Documents and/or the Loan Documents.

(d)           Proceeds of Insurance.  All proceeds of any insurance required
hereunder shall be applied in accordance with the terms of the Security
Documents.

(e)           Certain Requirements Regarding Liability Policies.  Liability
policies covering general liability and automobile liability shall include
endorsements providing (i) for additional insured coverage for the Bank, and
their respective  officers, directors, employees, agents and representatives;
(ii) that insurance for the Bank as additional insured is primary insurance and
any other insurance available to the Bank shall apply as excess; (iii) thirty
days prior written notice of cancellation by certified mail in the event of
cancellation (other than cancellation for nonpayment of premium, for which the
notice period may be ten days); (iv) a cross-liability or severability of
interests provision stipulating that insurance available to the Bank as an
insured applies separately with respect to insurance available to other insureds
as though separate policies had been issued to each; and (v) a waiver of
subrogation by insurers in favor of the Bank.

53


--------------------------------------------------------------------------------


(f)           Certain Requirements Regarding Property Insurance.  Property
policies (including builder’s risk and boiler and machinery coverage) covering
real and personal property of the Plant shall include, (i) a lender’s loss
payable endorsement or a standard first mortgage endorsement in favor of the
Bank, (ii) thirty days prior written notice of cancellation in the event of
cancellation of any policy and (iii) a waiver of subrogation by insurers in
favor of the Bank.

(g)          Amendment of Coverage.  The Bank, in its reasonable discretion, may
at any time amend the amount and scope of coverage of any of the insurance
policies required hereunder to cover such risks that could not have been
foreseen by the parties hereto on the date of this Agreement and which, in the
reasonable judgment of the Bank, renders such coverage materially inadequate;
provided, however, that the Bank shall not require the Borrower to obtain
insurance that is not reasonably commercially available or which is not commonly
maintained by businesses in the same line of business and geographic location as
the Borrower.

Section 8.9            Keeping of Records and Books of Account.  The Borrower
shall keep adequate records and books of account, in which full and correct
entries shall be made in accordance with generally accepted accounting
principles of all financial transactions of the Borrower, the assets and
business of the Borrower and all costs and expenses in connection with the
Plant.

Section 8.10         Inspection Rights.  The Borrower shall, at any reasonable
time and from time to time, permit the Bank and its agents and representatives,
upon reasonable prior notice, to examine and make copies of and abstracts from
the records and books of account of, and visit and inspect the properties of,
the Borrower and to discuss the affairs, finances and accounts of the Borrower
and of the Plant with the Borrower and any of its officers or directors.  The
Borrower agrees to pay, or reimburse the Bank for the payment of, the Bank for
its reasonable fees and out-of-pocket expenses incurred with respect to such
examinations for: (a) one (1) examination and inspection during any fiscal year
(the pre-closing examination and inspection not counting as inspection during
the current fiscal year); (b) two (2) examinations and inspections during any
fiscal year in which the Borrower completes a material acquisition or any fiscal
year thereafter; (c) any examination and inspection that reveals that the
Borrower’s financial reports most recently delivered to the Bank contain
significant errors or discrepancies; and/or (d) any examination and inspection
conducted at any time after the occurrence and during the continuance of an
Event of Default.  None of the foregoing shall imply that the Bank is under any
duty to examine any books and records. Any inspection or examination by the Bank
is for the sole purpose of protecting the Bank’s security and preserving the
Bank’s rights under the Loan Documents.  No Default or Event of Default will be
deemed waived by any such inspection.

Section 8.11         Compliance with Laws.  The Borrower shall comply in all
material respects with all applicable Governmental Rules, including all
applicable federal, state and local energy and labor laws and similar laws,
rules, regulations and orders except where such non-compliance could not
reasonably be expected to result in a Material Adverse Occurrence.

54


--------------------------------------------------------------------------------


Section 8.12         Material Contracts.  Intentionally Deleted.

Section 8.13         Banking Accounts. The Borrower shall maintain all of its
banking accounts with the Bank except that the Borrower may maintain its payroll
account no. 124599 and its health claims account no. 126332 with Pioneer
National Bank, Ladysmith, Wisconsin so long as such bank has entered into a
deposit account control agreement with the Bank.

Section 8.14         Reporting Requirements. The Borrower shall furnish to the
Bank, in each case in form and substance reasonably acceptable to the Bank:

(a)           as soon as available and in any event within 30 days after the end
of each fiscal month, (i) a copy of the unaudited financial statements of the
Borrower prepared in conformity with GAAP on a consistent basis (except for the
omission of footnotes and prior period comparative data required by GAAP and for
variations from GAAP which in the aggregate are not material) consisting of a
balance sheet of the Borrower as of the end of such month and statements of
income, cash flows and retained earnings of the Borrower for the period
commencing at the end of the previous fiscal year and ending with the end of
such month, setting forth in each case in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year and the
budgets for such period, certified by a Financial Officer of the Borrower, and
(ii) a Borrowing Base Certificate (the “Borrowing Base Certificate”) in the form
of Exhibit D attached hereto duly completed and signed by a Financial Officer of
the Borrower;

(b)           as soon as available and in any event within 30 days after the end
of each fiscal quarter of the Borrower, a Compliance Certificate (the
“Compliance Certificate”)  in the form of Exhibit E attached hereto  certified
by a Financial Officer of the Borrower;

(c)           as soon as available and in any event by the 15th day of  each
fiscal year, commencing on such day in calendar year 2008, a copy of the
operating budget of the Borrower for the then current fiscal year, certified by
a Financial Officer of the Borrower;

(d)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower, a copy of the annual audited financial
statements for such year for the Borrower prepared in conformity with GAAP,
containing financial statements of the Borrower for such year and statements of
income, cash flows and retained earnings,  setting forth in each case in
comparative form corresponding figures from the previous annual audit, certified
without qualification by independent certified public accountants of recognized
standing selected by the Borrower and acceptable to the Bank together with (i)
any management letters, management reports or other supplementary comments or
reports to the Borrower or its board of directors furnished by such accountants;
(ii) a Compliance Certificate certified by a Financial Officer of the Borrower;
and (iii) a statement by the accounting firm performing such audit stating
whether they obtained knowledge during the course of their examination of such
financial statements of any Default or Event of Default (which certificate may
be limited to the extent required by accounting rules or guidelines and internal
policies of such accounting firm);

55


--------------------------------------------------------------------------------


(e)           as soon as possible and in any event within 5 days after the
Borrower becomes aware of the occurrence of any Default or Event of Default
continuing on the date of such statement, a statement of an authorized officer
of the Borrower setting forth details of such Default or Event of Default and
the action which the Borrower has taken and proposes to take with respect
thereto;

(f)            as soon as possible and in any event within 5 days after the
Borrower becomes aware of the institution of any action or proceeding affecting
the Borrower or the Plant before any court, Governmental Person or arbitrator
which, if determined adversely to the Borrower or the Plant, as applicable,
would materially adversely affect the performance of the Transaction Documents
or which purports to affect the legality, validity or enforceability of any of
the Transaction Documents, a statement of an authorized officer of the Borrower
setting forth details of such action or proceeding and the action which the
Borrower has taken and proposes to take with respect thereto;

(g)           upon preparation for recording, copies of any documents granting
easements, licenses, or other similar rights benefiting or encumbering the
Property;

(h)           upon delivery or receipt thereof, a copy of any notice required to
be delivered by or to the Borrower under any Bond Document;

(i)            (i) as soon as possible and in any event within 30 days after the
Borrower knows or has reason to know that any Termination Event with respect to
any Single Employer Plan has occurred, a statement of a Responsible Officer of
the Borrower describing such Termination Event and the action, if any, that the
Borrower proposes to take with respect thereto; (ii) promptly and in any event
within ten Business Days after receipt thereof by the Borrower or any of its
ERISA Affiliates from the PBGC, copies of each notice received by the Borrower
or any of its ERISA Affiliates of the PBGC’s intention to terminate any Plan or
to have a trustee appointed to administer any Plan; (iii) promptly and in any
event within 30 days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Single Employer Plan maintained for or
covering employees of the Borrower if the present value of the accrued benefits
under the Single Employer Plan exceeds its assets by an amount in excess of
$1,000,000.00 and (iv) promptly and in any event within fifteen Business Days
after receipt thereof by the Borrower or any of its ERISA Affiliates from a
sponsor of a Multiemployer Plan or from the PBGC, a copy of each notice received
by the Borrower or any of its ERISA Affiliates concerning the imposition or
amount of withdrawal liability under Section 4202 of ERISA or indicating that
such Multiemployer Plan may enter reorganization status under Section 4241 of
ERISA;

(j)            concurrently with delivery thereof to the Trustee or any
Governmental Person, any report, certificate, request, statement, notice,
instrument or opinion of counsel required to be delivered by the Borrower
pursuant to any Bond Document, in each case addressed to the Bank;

56


--------------------------------------------------------------------------------


(k)           promptly, and any event by no later than five (5) Business Days
prior to the date on which Cellu Tissue proposes to consummate any transaction
described in clause (a) of the definition of “Cellu Tissue Prepayment Event”,
notify the Bank of Cellu Tissue’s intent to do so and provide the Bank with
copies of the relevant documentation governing such transaction or, in each
case, cause Cellu Tissue to do so;

(l)            within five (5) Business Days after making a Permitted Other
Distribution or Permitted Debt Payment, a certificate from a Financial Officer
of the Borrower certifying compliance with Section 9.7(b)(ii) or Section
9.15(a)(iv), as the case may be; and

(m)          such other information respecting the condition or operations,
financial or otherwise, of the Borrower, any other Loan Party or the Plant as
the Bank may from time to time reasonably request.

Section 8.15         Environmental Matters.  The Borrower shall at all times:
(a) not cause or permit the Property to be in violation of any Environmental Law
which violation would have a material effect on the ability of the Borrower to
perform its obligations under the Bond Documents or the Loan Documents; and (b)
promptly upon the Borrower’s knowledge thereof, advise the Bank in writing of
(i) any and all enforcement, cleanup, removal, mitigation or other governmental
or regulatory actions affecting the Property instituted in writing against the
Borrower pursuant to any Environmental Laws and (ii) all claims made in writing
by any third party against the Borrower or the Property relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Substance Activity at or from the Property in violation of applicable
Environmental Laws (the matters set forth in clauses (a) and (b) above are
hereinafter referred to as “Hazardous Materials Claims”).  In addition, the
Borrower shall (i) comply in all material respects and cause all other Persons
constructing, occupying or conducting operations on or about the Property, to
comply in all material respects with all Environmental Laws now or hereafter
applicable to the Property; (ii) obtain, at or prior to the time required by
applicable Environmental Laws, all Governmental Approvals required pursuant to
applicable Environmental Law for the Borrower’s operations, and the
construction, operation and maintenance of the Plant, and maintain such
Governmental Approvals in full force and effect; (iii) not generate, use, treat,
recycle, store, release or dispose of, or permit the generation, use, treatment,
recycling, storage, release or disposal of Hazardous Substances on the Property,
or transport or permit the transportation of Hazardous Substances to or from the
Property, other than in material compliance with all applicable Environmental
Laws; (iv) conduct and complete any reasonable investigation, study, sampling
and testing and undertake any reasonable cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Substances released at,
on, in, under or emanating from the Property for which the Borrower is liable,
in accordance with and to the extent necessary under all applicable
Environmental Laws; and (v) provide the Bank with written notice of (A) any
fact, circumstance, condition, occurrence or release at, on, under or from the
Property that results in material noncompliance with any Environmental Law or
that has resulted or

57


--------------------------------------------------------------------------------


could reasonably result in personal injury or material property damage claims or
could have a material adverse effect on the Borrower, such notice to be given
promptly after the condition is discovered by or made known to the Borrower and
(B) any pending or threatened Hazardous Materials Claim against the Borrower or
any other Persons occupying or conducting operations on the Property, such
notice to be given promptly after such Hazardous Materials Claim is commenced or
threatened against the Borrower. All such notices shall describe in reasonable
detail the nature of the claim, investigation, condition, incident, or
occurrence and the Borrower’s response thereto. In addition, the Borrower will
provide the Bank with copies of all written communications with any Governmental
Person relating to any material violation by the Borrower of any applicable
Environmental Law or any Hazardous Materials Claim commenced against the
Borrower promptly after the giving or receiving of any such written
communications. The Borrower shall also provide such detailed reports of any
Hazardous Materials Claim as may be reasonably requested by the Bank.

Section 8.16         Further Assurances.  The Borrower shall, at the request of
the Bank, execute, deliver and furnish such documents or take such further
action as the Bank may reasonably deem necessary or desirable to evidence the
Senior Obligations, perfect the security therefor, or otherwise carry out the
terms of this Agreement or any other Loan Document.

Section 8.17         ERISA.  The Borrower shall maintain each Single Employer
Plan in material compliance with all applicable requirements of ERISA and of the
Code and with all applicable rulings and regulations issued under the provisions
of ERISA and of the Code.

Section 8.18         Amortization Schedule.  The Borrower shall cause the Bonds
to be retired in accordance with the amortization schedule set forth in Schedule
8.18 attached hereto and incorporated herein by reference (the “Amortization
Schedule”).

Section 8.19         Consent to Optional Redemption. The Borrower hereby agrees
that, prior to the effectiveness of any election by the Borrower to exercise its
right of optional redemption of the Bonds pursuant to the Indenture and the Bond
Loan Agreement (excluding redemptions required by Section 8.18 or made in
connection with a Cellu Tissue Prepayment Event), the Borrower will obtain the
Bank’s prior written consent to such optional redemption of the Bonds, and if
consented to by the Bank, the Bank shall execute such written consents with
respect thereto as may be required by the Trustee under the Indenture.  The Bank
shall not withhold its consent to such optional redemption of the Bonds so long
as the Borrower shall satisfy the Bank that the Borrower will have funds
available to it in an amount sufficient to reimburse the Bank for the Drawing
under the Bonds Letter of Credit to pay the redemption price of such Bonds and
that such funds will be on deposit with the Trustee or the Bank at such time as
would enable the Bank to be reimbursed for Drawings made in connection with such
redemption on the proposed redemption date and to pay the Optional Redemption
Fee required by Section 2.9(b), if applicable.  The Borrower further agrees to
take all action requested by the Bank to cause Bonds to be redeemed pursuant to
Section 4.2(c) or 8.18 of this Agreement.

Section 8.20         Replacement of Trustee.  Upon the Bank’s written request,
the Borrower shall take such action as may be necessary to remove the Trustee
pursuant to

58


--------------------------------------------------------------------------------


Section 1107 of the Indenture, in which case the $3,000.00 Transfer Fee shall be
waived.

ARTICLE IX
NEGATIVE COVENANTS

From the date of this Agreement and thereafter until the Commitment and the
Bonds Letter of Credit are terminated or expired and the Loans and all other
Obligations of the Borrower to the Bank hereunder and under the Notes and the
other Loan Documents have been paid in full, unless the Bank shall otherwise
expressly consent in writing:

Section 9.1            Liens. Etc.  The Borrower shall not create or suffer to
exist any Lien on any asset of the Borrower other than:

(a)           Liens under the Security Documents, or permitted thereby or by
this Agreement;

(b)           Liens securing Purchase Money Indebtedness incurred in connection
with Capital Expenditures made after the date of this Agreement by way of
purchase money security interest, purchase money mortgage, conditional sale or
other title retention agreement, Capitalized Lease or other deferred payment
contract, and attaching only to the property being acquired, provided that the
Indebtedness secured thereby is permitted as a Capital Expenditure at the time
of such incurrence and does not exceed the lesser of the purchase price or the
fair market value of such property at the time of its acquisition;

(c)           Liens on equipment leased in a manner not prohibited by any
Transaction Document;

(d)           Liens listed on Schedule 7.13 to this Agreement;

(e)           Liens under the Cellu Tissue Senior Secured Notes Loan Documents;

(f)            Liens under the Cellu Tissue Credit Facility Loan Documents; and

(g)           Permitted Liens.

Section 9.2            Indebtedness.  The Borrower shall not create or suffer to
exist any Indebtedness except:

(a)           Indebtedness under this Agreement;

(b)           Current liabilities, other than for borrowed money, incurred in
the ordinary course of business;

(c)           Contingent Obligations under the Cellu Tissue Senior Secured Notes
Subsidiary Guarantee;

(d)           Contingent Obligations under the Cellu Tissue Credit Facility Loan
Guaranty;

59


--------------------------------------------------------------------------------


(e)           Other Indebtedness existing on the date of this Agreement and
disclosed on Schedule 9.2 attached hereto and incorporated herein by reference
and any extension, refinancing or renewal thereof that: (i) does not include an
increase in the principal amount thereof; and/or (ii) does not impose any
standard of financial performance on the Borrower that is greater than the
standards of financial performance set forth in this Agreement;

(f)            Purchase Money Indebtedness and Capital Leases so long as no
Event of Default has occurred and is continuing on the date of the incurrence of
such Indebtedness;

(g)           Indebtedness of the Borrower to Cellu Tissue; and

(h)           Indebtedness consisting of endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business.

Section 9.3            Lease Obligations.   Intentionally Deleted.

Section 9.4            Guaranty Obligations.  Except as provided in the Loan
Documents or for Indebtedness permitted by Section 9.2, the Borrower shall not:
(a) be or become liable on any Contingent Obligations; or (b) agree to maintain
the net worth or working capital of, or provide funds to satisfy any other
financial test applicable to, any other Person.

Section 9.5            Mergers, Restriction on Fundamental Changes, Etc.  The
Borrower shall not liquidate or dissolve, or merge into or consolidate with or
into, or acquire all or substantially all of the assets of, any Person, except
as contemplated in the Cellu Tissue Merger Transactions. The Borrower shall not
permit any material amendment of its organizational documents, except as
contemplated in the Cellu Tissue Merger Transactions.

Section 9.6            Sales, Etc. of Assets.  The Borrower shall not, nor shall
it permit any Person to, whether by operation of law or otherwise, sell, assign,
lease, transfer or otherwise dispose of all or any substantial part of its
assets (whether now owned or hereafter acquired) to any Person, except that the
Borrower may sell any of its assets:

(a)          dispositions of Inventory, or used, worn-out or surplus Equipment,
all in the ordinary course of business;

(b)          the sale of Equipment to the extent that such Equipment is
exchanged for credit against the purchase price of similar replacement
Equipment, or the proceeds of such sale are applied with reasonable promptness
to the purchase price of such replacement Equipment; or

(c)          other dispositions of property during the term of this Agreement so
long as the Net Proceeds to be obtained from any such transaction (or related
series

60


--------------------------------------------------------------------------------


of transactions) does not exceed $100,000.00 or the aggregate Net Proceeds
determined  from all such transactions in any fiscal year does not exceed
$100,000.00.

Section 9.7           Restricted Payments.  The Borrower shall not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:


(A)                           THE BORROWER MAY DECLARE AND PAY DIVIDENDS WITH
RESPECT TO ITS COMMON STOCK PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS COMMON
STOCK;

(b)         so long as no Default or Event of Default has occurred and is
continuing at the time of a proposed payment of a Permitted Tax Distribution or
Permitted Other Distribution or could reasonably be expected to result from such
payment, the Borrower may:

(i)               make distributions (the “Permitted Tax Distributions”) to its
member for the sole purpose of paying the tax liabilities of the Borrower’s
member resulting from the reported net income of the Borrower so long as the
Borrower is a pass-through tax entity under the Code; provided, however, that:
(A) such member’s federal and state income tax liability shall be computed on
the basis of the highest marginal tax rates under the Code and the laws of the
State of Minnesota; (B) Permitted Tax Distributions shall be paid in estimated
quarterly installments contemporaneously with its member’s obligations to pay
estimated income taxes based upon the Borrower’s annualized income through the
end of its fiscal month immediately preceding such tax installment’s due date
and also contemporaneously with such member’s filing of its federal and state
income tax returns if the estimated Permitted Tax Distributions paid for any of
the Borrower’s fiscal years are not sufficient to pay such member’s actual
income tax liability computed at the highest marginal rates based on its share
of the Borrower’s actual taxable income for such fiscal year as disclosed by
copies of the Borrower’s tax returns and related Schedules K-1 for such fiscal
year delivered to the Bank pursuant to this Agreement; and (C) if the Permitted
Tax Distributions actually paid with respect to any of the Borrower’s fiscal
years exceed the Permitted Tax Distributions permitted by this Section based
upon the Borrower’s actual taxable net income as disclosed by copies of such tax
returns and schedules described above, then the Borrower shall immediately
recover the excess amount from the recipient and shall not pay any further
Permitted Tax Distributions to any Person until such excess amount is recovered;
and/or

(ii)         the Borrower may declare and pay other dividends or distributions
(the “Permitted Other Distributions”) with respect to its Equity Interests;
provided that: (A) immediately prior to and after giving effect to a proposed
Permitted Other Distribution, neither any Revolving Loan nor any Indebtedness
described in Section 9.2(g) shall be outstanding; and (B) the excess (such
excess being the “Excess Availability”) of the Borrowing Base

61


--------------------------------------------------------------------------------


over the aggregate outstanding principal amount of the Revolving Loans as of the
Borrower’s then most recent fiscal month-end was at least $1,000,000.00.

Section 9.8            Investments in Other Persons.  Other than Permitted
Investments, the Borrower shall not make any loan or advance to any Person or
purchase or otherwise acquire any capital stock, obligations or other securities
of, make any capital contribution to, or otherwise invest in, any Person (other
than the Borrower).

Section 9.9            Change in Nature of Business.  The Borrower shall not
engage in any business other than the operation of the Plant or make any
material change in the nature of its business as carried on at the date hereof.

Section 9.10         Change of Fiscal Year.  After changing its method of
determining its fiscal year and interim fiscal months and quarters to coincide
with Cellu Tissue’s, the Borrower shall not make any further change.

Section 9.11         Plans.  The Borrower shall not permit any condition to
exist in connection with any Single Employer Plan that could reasonably  be
expected to constitute grounds for the PBGC to institute proceedings to have
such Single Employer Plan terminated or a trustee appointed to administer such
Single Employer Plan; permit any Single Employer Plan to terminate under any
circumstances that would cause the Lien provided for in Section 4068 of ERISA to
attach to any property, revenue or asset of the Borrower or any of its ERISA
Affiliates; or permit the underfunded amount of any Single Employer Plan
benefits guaranteed under Title IV of ERISA to exceed $50,000.00.

Section 9.12         Subsidiaries, Partnerships and Joint Ventures.  The
Borrower shall not: (a) form or acquire any corporation or company which would
thereby become a Subsidiary; or (b) form or enter into any partnership as a
limited or general partner or form or enter into any joint venture.

Section 9.13         Restrictive Agreements.  The Borrower shall not directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon:

(a)           the ability of the Borrower to create, incur or permit to exist
any Lien upon any of its property or assets in favor of the Bank;

(b)           the Bank’s right to impose the conditions set forth in this
Agreement upon the Borrower’s ability to pay dividends or distributions with
respect to its Equity Interests or to repay loans or advances made to the
Borrower by Cellu Tissue;

provided that:

(x)            the foregoing shall not apply to:

(i)            restrictions and conditions imposed by law or by any Loan

62


--------------------------------------------------------------------------------


Document,

(ii)           restrictions and conditions existing on the date hereof
identified on Schedule 9.13 attached hereto and incorporated herein by reference
including the Cellu Tissue Senior Secured Notes Indenture and the Cellu Tissue
JPMorgan Credit Agreement; provided further, that in no event shall any such
restriction or condition be breached or violated by: (A) the Borrower’s
incurrence of the Indebtedness under this Agreement and the grant of Liens in
its property pursuant to the Loan Documents; or (B) the Borrower’s performance
of its obligations under the Loan Documents; or (C) the Borrower’s incurrence of
any Indebtedness to refinance the Indebtedness incurred under this Agreement so
long as: (1) the terms of such re-refinancing Indebtedness comply with any
requirement then imposed by the Cellu Tissue Senior Secured Notes Loan Documents
and the Cellu Tissue Credit Facility Loan Documents for permitted re-financing
Indebtedness; (2) with respect to all Loans and Letter of Credit Obligations,
the Liens securing such re-financing Indebtedness shall be substantially the
same as those created by the Security Documents; and (3) the applicable
restrictions described in Section 9.13(b) in the documentation for the
re-financing Indebtedness are not materially more restrictive, when taken as a
whole, than the applicable restrictions in this Agreement; and

(iii)          customary restrictions and conditions contained in agreements
relating to the sale of the Borrower pending such sale; and

(y)           clause (a) of the foregoing shall not apply to: (i) restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness; and (ii) customary provisions in
leases and other contracts restricting the assignment thereof.

Section 9.14         Payment Terms.  The Borrower shall not materially change
its selling terms of payment on Accounts as in effect on the date of this
Agreement in any manner that materially affects the value of the Accounts as
collateral for the Obligations or provide dating terms that exceed 90 days after
the relevant invoice date.

Section 9.15         Transactions with Related Parties. The Borrower shall not:
(a) permit the direct or indirect transfer, distribution or payment of any of
its funds, assets or property to any Related Party, except that the Borrower may
pay:  (i) bona fide employee compensation (including benefits) to Related
Parties for services actually rendered to the Borrower; (ii) expenses incurred
by an employee in the ordinary course of business; (iii) expenses or rents for
services or property or the use thereof allocated to the Borrower; provided,
however, that all such payments pursuant to subsections (a)(i), (ii) and (iii)
shall not exceed the amount which would be payable in a comparable arm’s length
transaction with a third party who is not a Related Party; (iv) repayment of
Indebtedness permitted by Section 9.2(g) (such repayments being “Permitted Debt
Payments”) so long as: (A) no Default or Event of Default has occurred and is
continuing at the time of the proposed

63


--------------------------------------------------------------------------------


Permitted Debt Payment; (B) immediately prior to and after giving effect to a
proposed Permitted Debt Payment, no  Revolving Loan shall be outstanding; and
(C) the Excess  Availability shall have been at least $1,000,000.00; (b) lend or
advance money, credit or property to any Related Party; (c) invest in (by
capital contribution or otherwise) or purchase or repurchase any stock or
indebtedness, or any assets or properties, of any Related Party except otherwise
permitted by other subsections of this Section; or (d) guarantee, assume,
endorse or otherwise become responsible for, or enter into any agreement or
instrument for the purpose of discharging or assuming (directly or indirectly,
through the purchase of goods, supplies or services or otherwise) the
indebtedness, performance, capability, obligations, dividends or agreement for
the furnishing of funds of any Related Party or any officer, director or
employee thereof except for the Contingent  Obligations permitted by Section
9.4.

Section 9.16         Unconditional Purchase Obligations.  The Borrower shall not
enter into or be a party to any contract for the purchase or lease of materials,
supplies or other property or services if such contract requires that payment be
made by it regardless of whether or not delivery is ever made of such materials,
supplies or other property or services.

Section 9.17         Use of Proceeds.  The Borrower shall not permit any
proceeds of the Loans to be used, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying
any margin stock” within the meaning of Regulation U of the Federal Reserve
Board, as amended from time to time, and furnish to the Bank upon its request, a
statement in conformity with the requirements of Federal Reserve Form U-l
referred to in Regulation U.

Section 9.18         Leverage Ratio.  The Borrower shall not permit, as of any
Quarterly Measurement Date, the Leverage Ratio to be greater than 3.5 to 1.0.

Section 9.19         Fixed Charge Coverage Ratio.  The Borrower shall not
permit, as of any Quarterly Measurement Date, the Fixed Charge Coverage Ratio to
be less than 1.0 to 1.0.

Section 9.20         Capital Expenditures.  The Borrower shall not make any
Capital Expenditure if, after giving effect to such Capital Expenditure, the
aggregate Capital Expenditures made by the Borrower during any of its fiscal
years would exceed $3,000,000.00.

Section 9.21         Sale and Lease.  The Borrower shall not enter into any
agreement providing for the leasing by the Borrower of property which has been
or is to be sold or transferred by the Borrower to the lessor thereof, or which
is substantially similar in purpose to property so sold.

Section 9.22         Bonds Interest Rate Mode Election.  The Borrower shall not
convert the interest rate on the Bonds from the “Variable Rate” to the “Adjusted
Interest Rate” permitted by Section 302 of the Indenture.

Section 9.23         Bond Status.  The Borrower will not take any action or fail
to take any action within its reasonable control that shall cause the Rating
Agency to reduce the

64


--------------------------------------------------------------------------------


rating on the Bonds.  The Borrower shall not be responsible for any change in
such rating of the Bonds resulting from the Bank’s actions or a change in the
rating of the Bank.

Section 9.24         Bond Documents.  Except as may be required to maintain the
tax-exempt status of the Bonds, the Borrower will not amend, modify or
terminate, or agree to amend, modify or terminate any Bond Document. Unless
approved by the Bank in writing, the Borrower shall not consent to the
appointment of any successor to the Trustee or the Paying Agent and shall not
appoint or consent to the appointment of any other agent appointed pursuant to
the Indenture or any additional Paying Agents or other such agents with respect
to the Bonds.

Section 9.25         Certain Transaction Documents.  The Borrower will not
amend, modify, or supplement any provision of, or waive any other party’s
compliance with any of the terms of any Cellu Tissue Merger Document to which
the Borrower or any of its Subsidiaries is a party in any manner that: (a)
requires the Borrower or any of its Subsidiaries to pay any additional
consideration under such Cellu Tissue Merger Document or otherwise imposes any
financial obligation or burden on the Borrower of any of its Subsidiaries; (b)
could reasonably be expected to result in a Material Adverse Occurrence; or (c)
is materially adverse to the rights and benefits of the Bank under the Loan
Documents.

ARTICLE X
EVENTS OF DEFAULT AND REMEDIES

Section 10.1         Events of Default.  The occurrence of any one or more of
the following events shall constitute an Event of Default upon the expiration of
the cure period, if any, described in the relevant event:

(a)           The Borrower shall fail to make when due, whether by acceleration
or otherwise, (i) any payment of principal of, or interest on, any Note; (ii)
any Letter of Credit Obligation; or (iii) any fee or other amount required to be
made to the Bank pursuant to any Loan Document; or

(b)           Any representation or warranty made or deemed to have been made by
or on behalf of any Loan Party in any of the Loan Documents or by or on behalf
of any Loan Party in any certificate, statement, report or other writing
furnished by or on behalf of such Loan Party  to the Bank pursuant to the Loan
Documents shall prove to have been false or misleading in any material respect
on the date as of which the facts set forth are stated or certified or deemed to
have been stated or certified; or

(c)           The Borrower shall fail to comply with Section 8.1(a), Section
8.8(a) or (b), Section 8.14(e), or any Section of Article IX; or

(d)           Any Loan Party shall fail to comply with any agreement, covenant,
condition, provision or term contained in the Loan Documents on its part to be
performed (and such failure shall not constitute an Event of Default under any
of the other provisions of this Section 10.1) and such failure to comply shall
continue for 30 calendar days after the earlier to occur of: (i) the Borrower’s
receipt of notice

65


--------------------------------------------------------------------------------


of such failure from the Bank; or (ii) the date on which the Borrower is
required to give notice of an Event of Default to the Bank pursuant to Section
8.1(e); or

(e)           Any Loan Party shall become insolvent or shall generally not pay
its debts as they mature or shall apply for, shall consent to, or shall
acquiesce in the appointment of a custodian, trustee or receiver of any Loan
Party or for a substantial part of its property or, in the absence of such
application, consent or acquiescence, a custodian, trustee or receiver shall be
appointed for any Loan Party or for a substantial part of its property and shall
not be discharged within 30 days; or

(f)            Any bankruptcy, reorganization, debt arrangement or other
proceedings under any bankruptcy or insolvency law shall be instituted by or
against any Loan Party and, if instituted against such Loan Party, shall have
been consented to or acquiesced in by such Loan Party, or shall remain
undismissed for 60 days, or an order for relief shall have been entered against
any Loan Party, or any Loan Party shall take any corporate action to approve
institution of, or acquiesced in, such a proceeding; or

(g)           Any dissolution or liquidation proceeding shall be instituted by
or against any Loan Party and, if instituted against any Loan Party, shall be
consented to or acquiesced in by such Loan Party or shall remain for 60 days
undismissed, or any Loan Party shall take any corporate action to approve
institution of, or acquiescence in, such a proceeding; or

(h)           A judgment or judgments (other than judgment(s) that are covered
by insurance where the insurance company has not reserved its rights against the
Borrower with respect to the insurance company’s payment of such judgment) for
the payment of money in excess of the sum of $250,000.00 in the aggregate shall
be rendered against the Borrower and the Borrower shall not discharge the same
or provide for its discharge in accordance with its terms, or procure a stay of
execution thereof, prior to any execution on such judgments by such judgment
creditor, within 30 days from the date of entry thereof, and within said period
of 30 days, or such longer period during which execution of such judgment shall
be stayed, appeal therefrom and cause the execution thereof to be stayed during
such appeal; or

(i)            (i) The Borrower or any ERISA Affiliate institutes steps to
terminate any Single Employer Plan if, in order to effectuate such termination,
the Borrower or any ERISA Affiliate would be required to make a contribution to
such Single Employer Plan, or would incur a liability or obligation to such
Single Employer Plan, in either case, in excess of $250,000.00, or the PBGC
terminates any Single Employer Plan if such termination causes the Borrower or
any of its ERISA Affiliates to incur any liability or obligation in excess of
$250,000.00; or (ii) the Borrower or any ERISA Affiliate incurs any liability in
excess of $250,000.00 in connection with the withdrawal from any Multiemployer
Plan; or

(j)            The maturity of any Indebtedness of the Borrower (other than
Indebtedness under this Agreement or the other Loan Documents or the Cellu
Tissue Senior Secured Notes Loan Documents or the Cellu

66


--------------------------------------------------------------------------------


Tissue Credit Facility Loan Documents) in the aggregate amount of more than
$250,000.00 shall be accelerated, or the Borrower shall fail to pay any such
Indebtedness when due and any applicable grace period shall have expired or, in
the case of such Indebtedness payable on demand, when demanded, or any event
shall occur or condition shall exist and shall continue for more than the period
of grace, if any, applicable thereto and shall have the effect of causing, or
permitting (any required notice having been given and grace period having
expired) the holder of any such Indebtedness or any trustee or other Person
acting on behalf of such holder to cause such Indebtedness to become due prior
to its stated maturity or to realize upon any collateral given as security
therefor; or

(k)           Any Change of Control shall occur; or

(l)            If the validity or enforceability of any of the Loan Documents
shall be challenged by any Loan Party  or any other party thereto, or any Loan
Document shall fail to remain in full force and effect; or

(m)          The Bank shall have reasonably determined in good faith that the
Bank’s interest in any material Collateral has been materially adversely
affected or impaired, or the value thereof to the Bank has been diminished to a
material extent except for depreciation in the ordinary course of business and
normal wear and tear; or

(n)           Any “Event of Default” (howsoever defined) shall occur and be
continuing under any Cellu Tissue Senior Secured Notes Loan Document, any Cellu
Tissue Credit Facility Loan Document or any Bond Document.

Section 10.2         Remedies.  If: (a) any Event of Default described in
Sections 10.1(e), (f) or (g) shall occur, the Commitment shall automatically
terminate and the outstanding unpaid principal balance of the Notes, the accrued
interest thereon, the Letter of Credit Obligations and all other Obligations
under the Loan Documents shall automatically become immediately due and payable;
or (b) any other Event of Default shall occur and be continuing, then the Bank
may take any or all of the following actions: (i) declare the Commitment
terminated, whereupon the Commitment shall terminate; (ii) declare that the
outstanding unpaid principal balance of the Notes, the accrued and unpaid
interest thereon, the Letter of Credit Obligations and all other Obligations
under the Loan Documents to be forthwith due and payable, whereupon the Notes,
all accrued and unpaid interest thereon, the Letter of Credit Obligations and
all such Obligations shall immediately become due and payable, in each case
without demand or notice of any kind, all of which are hereby expressly waived,
anything in this Agreement or in any Note to the contrary notwithstanding;
(iii) exercise all rights and remedies under any other instrument, document or
agreement between the Borrower and the Bank; and (iv) enforce all rights and
remedies under any applicable law.

In addition to the remedies set forth in the preceding paragraph, the Bank may:

(x)               Notify the Trustee that the amount of a Drawing under the
Bonds

67


--------------------------------------------------------------------------------


Letter of Credit will not be reinstated in accordance with the terms of the
Bonds Letter of Credit;

(y)              Notify the Trustee that an Event of Default has occurred and is
continuing and direct the Trustee to:  (i) cancel any Bonds then owned or held
by the Borrower including, but not limited to, any Pledged Bonds and (ii)
forthwith accelerate payment of all other Bonds all in accordance with Section
1003 of the Indenture or to purchase the Bonds in accordance with Section 1205
of the Indenture; and

(z)            Notify the Trustee to cancel all applicable Pledged Bonds.  Any
such cancellation pursuant to this Section 10.2 shall not be deemed to discharge
or extinguish any of the Borrower’s Letter of Credit Obligations.

Section 10.3         Offset.  In addition to the remedies set forth in Section
10.2, upon the occurrence of any Event of Default or at any time thereafter
while such Event of Default continues, the Bank or any other holder of any Note
may offset any and all balances, credits, deposits (general or special, time or
demand, provisional or final), accounts or monies of the Borrower then or
thereafter with the Bank or such other holder, or any obligations of the Bank or
such other holder of any Note, against the Indebtedness then owed by the
Borrower to the Bank.  The Borrower hereby grants to the Bank and each other
Note holder a security interest in all such balances, credits, deposits,
accounts or monies.


SECTION 10.4         PREPAYMENT OBLIGATIONS.  THE BORROWER AGREES THAT IF THE
OBLIGATIONS BECOME IMMEDIATELY DUE AND PAYABLE IN FULL AT A TIME WHEN THE BOND
LETTER OF CREDIT IS  OUTSTANDING OR IF THE REVOLVING CREDIT COMMITMENT IS
TERMINATED AT SUCH TIME, THE BORROWER SHALL THEREUPON AUTOMATICALLY BE OBLIGATED
TO PAY THE BANK, IN ADDITION TO ALL OTHER AMOUNTS OWING UNDER THIS AGREEMENT,
THE AGGREGATE FACE AMOUNT OF THE BONDS LETTER OF CREDIT THEN OUTSTANDING.  THE
FOREGOING OBLIGATION TO PAY IN ADVANCE FOR AMOUNTS WHICH THE BANK MAY LATER HAVE
TO PAY PURSUANT TO THE BONDS LETTER OF CREDIT IS AND SHALL AT ALL TIMES
CONSTITUTE A PART OF THE “OBLIGATIONS”.  AMOUNTS PAID BY THE BORROWER PURSUANT
TO THIS SECTION 10.4 SHALL BE MADE DIRECTLY TO AN INTEREST-BEARING COLLATERAL
ACCOUNT (THE “CASH COLLATERAL ACCOUNT”) MAINTAINED AT THE BANK FOR APPLICATION
TO THE BORROWER’S REIMBURSEMENT OBLIGATIONS UNDER SECTION 2.8 AS PAYMENTS ARE
MADE ON THE BONDS LETTER OF CREDIT, WITH THE BALANCE, IF ANY, TO BE APPLIED TO
THE OTHER OBLIGATIONS IF ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, OR
IF NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, RETURNED TO THE BORROWER.

Section 10.5         Right of the Bank to Cure Defaults under Bond Loan
Agreement.  If the Borrower shall fail to make any required payment under the
Bond Loan Agreement on the day such payment is first due and payable, or shall
fail to comply with any other covenant or agreement of the Borrower under the
Bond Loan Agreement, the Bank shall have the option, in the Bank’s sole
discretion, to cure any such failure by taking action reasonably required to
effect such cure including, without limitation, making the required payment
directly to the Trustee; provided, however, that nothing herein shall be deemed
to require the Bank to cure any such failure.  Any such payment by the Bank
shall constitute Obligations payable upon demand, and shall bear interest from
the date such payment is made by the Bank (regardless of whether a demand for
payment by the Borrower is made by the Bank) at the Default Rate.

68


--------------------------------------------------------------------------------



ARTICLE XI
MISCELLANEOUS

Section 11.1         Waiver and Amendment.  No failure on the part of the Bank
or the holder of any Note to exercise and no delay in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof or the exercise of any other power or
right.  The remedies herein and in any other instrument, document or agreement
delivered or to be delivered to the Bank hereunder or in connection herewith are
cumulative and not exclusive of any remedies provided by law.  No notice to or
demand on the Borrower not required hereunder or under any Note or any other
Loan Document shall in any event entitle the Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Bank or the holder of any Note to any other or further action in
any circumstances without notice or demand.  No amendment, modification or
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall be effective unless the same shall be in writing and
signed by the Bank, and then such amendment, modification, waiver or consent
shall be effective only in the specific instances and for the specific purpose
for which given.

Section 11.2         Expenses and Indemnities.

(a)           Loan Documents.  Whether or not any Loan is made, the Borrower
agrees to pay and reimburse the Bank upon demand for all reasonable expenses
paid or incurred by the Bank (including filing and recording costs and fees and
expenses of legal counsel, who may be employees of the Bank, and including the
costs of any appraisals and environmental assessments) in connection with the
preparation, review, execution, delivery, amendment, modification or
interpretation of the Loan Documents.  The Borrower agrees to pay and reimburse
the Bank upon demand for all reasonable expenses paid or incurred by the Bank
(including reasonable fees and expenses of legal counsel, who may be employees
of the Bank) in connection with the collection and enforcement of the Loan
Documents.  The Borrower agrees to pay, and save the Bank harmless from all
liability for, any stamp or other taxes which may be payable with respect to the
execution or delivery of the Loan Documents.  The Borrower agrees to indemnify
and hold the Bank harmless from any loss or expense which may arise or be
created by the acceptance of telephonic or other instructions for making Loans
or disbursing the proceeds thereof.

(b)           General Indemnity.  In addition to the payment of expenses
pursuant to Section 11.2(a), whether or not the transactions contemplated hereby
shall be consummated, the Borrower hereby indemnifies, and agrees to pay and
hold the Bank, its affiliates and any holder of any Note, and their respective
officers, directors, employees, agents, successors and assigns  (collectively
called the “Indemnitees”) harmless from and against, any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the

69


--------------------------------------------------------------------------------


reasonable fees and disbursements of counsel for any of such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not any of such Indemnitees shall be
designated a party thereto), that may be imposed on, incurred by, or asserted
against the Indemnitees (or any of them), in any manner relating to or arising
out of the Loan Documents, the statements contained in any commitment letters
delivered by the Bank, the Bank’s agreement to make the Loans or issue the Bonds
Letter of Credit, or the use or intended use of the proceeds of any of the Loans
or Bonds Letter of Credit  (the “Indemnified Liabilities”); provided, however,
that the Borrower shall have no obligation to an Indemnitee hereunder with
respect to Indemnified Liabilities arising from the gross negligence or willful
misconduct of an Indemnitee.  To the extent that the undertaking to indemnify,
pay and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them.

(c)           Survival.  The obligations of the Borrower under this Section 11.2
shall survive any termination of this Agreement.

Section 11.3         Notices.  Except when telephonic notice is expressly
authorized by this Agreement, any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, telegram, telex, facsimile transmission, overnight courier or United
States mail (postage prepaid) addressed to such party at the address specified
on the signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing.  All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by telegram, telex or facsimile transmission, from
the first Business Day after the date of sending if sent by overnight courier,
or from four days after the date of mailing if mailed; provided, however, that
any notice to the Bank under Article II shall be deemed to have been given only
when received by the Bank.  The Borrower hereby authorizes the Bank to rely upon
the telephone or written instructions of any person identifying himself as an
authorized officer of the Borrower and upon any signature which the Bank
believes to be genuine, and the Borrower shall be bound thereby in the same
manner as if the Borrower were authorized or such signature were genuine.

Section 11.4         Successors.  This Agreement shall be binding upon the
Borrower, the Bank and their respective successors and assigns, and shall inure
to the benefit of the Borrower, the Bank and the successors and assigns of the
Borrower and the Bank.  The Borrower shall not assign its rights or duties
hereunder without the consent of the Bank.  With the prior written consent of
the Borrower (other than with respect to any of the transactions described in
the proviso clause hereto (an “Exempt Transfer”)), which consent shall not be
unreasonably withheld or delayed by the Borrower, the Bank may assign its rights
and obligations under this Agreement and the Loan Documents to any Person;
provided, however, that no Borrower consent shall be required with respect to
any assignment made: (a) during any period when an Event of Default has occurred
and is continuing; provided further, however, that the Borrower’s consent shall
be required for

70


--------------------------------------------------------------------------------


any assignment to any Person that has been engaged in all or one of the business
lines of the Borrower during the preceding two (2) years except where the
assignment is made after the Obligations have become due and payable at
maturity, upon acceleration or otherwise; (b) to another subsidiary or affiliate
of Associated Bancorp; (c) in connection with the sale of all or substantially
all of the Bank’s assets; or (d) in response to any regulatory action affecting
the Bank.

Section 11.5         Participations.  The Bank may sell participation interests
in any or all of the Loans and the Bonds Letter of Credit and in all or any
portion of the Commitment to any Person; provided, however, that the Borrower’s
prior written consent shall be required for any sale of a participation to any
Person that has been engaged in all or one of the business lines of the Borrower
during the preceding two (2) years except where such sale is made after the
Obligations have become due and payable at maturity, upon acceleration or
otherwise.

Section 11. 6        Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 11.7         Captions.  The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.

Section 11.8         Entire Agreement.  This Agreement, the Notes and the other
Loan Documents embody the entire agreement and understanding between the
Borrower and the Bank with respect to the subject matter hereof and thereof. 
This Agreement supersedes all prior agreements and understandings relating to
the subject matter hereof.

Section 11.9         Counterparts.  This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart.

Section 11.10       Governing Law.  THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS TO
WHICH THE BORROWER IS A PARTY SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS.

Section 11.11       Consent to Jurisdiction.  AT THE OPTION OF THE BANK, THIS
AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER IS A
PARTY MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING IN
MINNEAPOLIS OR ST. PAUL, MINNESOTA; OR ANY FEDERAL COURT SITTING IN GREEN BAY,
WISCONSIN OR WISCONSIN STATE COURT SITTING IN GREEN BAY, WISCONSIN AND THE
BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH

71


--------------------------------------------------------------------------------


COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.  IN
THE EVENT THE BORROWER COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS AGREEMENT, THE BANK, AT ITS OPTION, SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.


SECTION 11.12       WAIVER OF JURY TRIAL.  THE BORROWER AND THE BANK WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS (A) UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH, OR (B) ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

Section 11.13       Document Construction.  This Agreement and each other Loan
Document has been reviewed by all the parties hereto and incorporates the
requirements of such parties.  Each party waives the rule of construction that
any ambiguities are to be resolved against the party drafting the same and
agrees such rules will not be employed in the interpretation of this Agreement
or any other Loan Document.

Section 11.14       Customer Identification - USA Patriot Act Notice.   The Bank
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and the Bank’s policies and practices, the Bank is required to obtain,
verify and record certain information and documentation that identifies the
Borrower, which information includes the name and address of the Borrower and
such other information that will allow the Lender to identify the Borrower in
accordance with the Act.

Section 11.15       Confidentiality.  The Bank shall use reasonable efforts to
assure that information about the Borrower and its operations, affairs and
financial condition, not generally disclosed to the public or to trade and other
creditors, which is furnished to the Bank pursuant to the provisions hereof is
used only for the purposes of this Agreement any other relationship between the
Borrower, on the one hand, and the Bank and its Affiliates, on the other hand,
and shall not be divulged to any Person other than the Bank, its Affiliates and
their respective officers, directors, employees and agents, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
of the Bank hereunder and under the Loan Documents or otherwise in connection
with applicable litigation, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 11.4 or 11.5 of this Agreement, (d) if such information
is generally available to the public other than as a result of disclosure by the
Bank, (e) to any direct or indirect contractual counterparty in any

72


--------------------------------------------------------------------------------


hedging arrangement or such contractual counterparty’s professional advisor, (f)
to any nationally recognized rating agency that requires information about the
Bank’s investment portfolio in connection with ratings issued with respect to
such  Bank, and (g) as may otherwise be required or requested by any regulatory
authority having jurisdiction over the Bank or by any applicable law, rule,
regulation or judicial process, the opinion of the Bank’s counsel concerning the
making of such disclosure to be binding on the parties hereto.  The Bank shall
not incur any liability to the Borrower by reason of any disclosure permitted by
this Section.

Section 11.16       Effect on Original Reimbursement Agreement.  On the
Effective Date, the Original Reimbursement Agreement shall be completely amended
and restated by this Agreement, and each reference to the “Reimbursement
Agreement,” “Credit Agreement,” “Loan Agreement,” “therein,” “thereof,”
“thereby,” or words of like import referring to the Original Reimbursement
Agreement in any other Loan Document shall mean and be a reference to this
Agreement.

Section 11.17       Consent.  On the Effective Date, the Bank consents to the
consummation of the Cellu Tissue Merger, the CF Corporation Conversion and the
consummation of the other Cellu Tissue Merger Transactions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

73


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above.

CELLU TISSUE-CITYFOREST LLC



 

 

 

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

Name:

Dianne M. Scheu

 

Its:

Senior Vice President and Chief Financial Officer

 

 

 

Address:

 

1215 East Worden Avenue

 

Ladysmith, WI 54848

 

Attention: Chief Financial Officer

 

Telephone: (715) 532-5541

 

Telecopier: (715) 532-5542

 

 



 



ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Thomas M. Toerpe

 

Name:

Thomas M. Toerpe

 

Its:

Vice President

 

 

 

Address:

 

200 North Adams Street

 

Green Bay, Wisconsin 54301

 

Attention: Mr. Stephen E. Pasowicz

 

Telephone: (920) 433-3080

 

Telecopier: (920) 433-3290

 

SIGNATURE PAGE:  AMENDED REIMBURSEMENT AGREEMENT


--------------------------------------------------------------------------------